Exhibit 10.2

 

Execution Version

 

AMENDMENT NO. 1 TO AND CONSENT UNDER THE

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Amendment No. 1 to and Consent Under the Amended and Restated Loan and
Security Agreement (this “Amendment”), dated as of November 8, 2018, is entered
into by and among Aegerion Pharmaceuticals, Inc., a Delaware corporation
(“Borrower”), Aegerion Pharmaceuticals Holdings, Inc., a Delaware corporation
(“New Guarantor”) and Novelion Therapeutics Inc. (“Novelion”), a British
Columbia corporation, as lender (in such capacity, “Lender”).

 

BACKGROUND

 

WHEREAS, Borrower and Lender are party to that certain Amended and Restated Loan
and Security Agreement, dated as of March 15, 2018 (as amended, restated or
otherwise modified from time to time, including, for the avoidance of doubt, as
amended by this Amendment, the “Intercompany Loan Agreement”);

 

WHEREAS, Borrower, Sarissa Capital Offshore Master Fund LP (“Sarissa Master
Fund”), Sarissa Capital Catapult Fund LLC (“Sarissa Catapult Fund”), Broadfin
Healthcare Master Fund Ltd. (“Broadfin Master Fund,” together with Sarissa
Master Fund and Sarissa Catapult Fund, the “Shareholder Lenders”), and
Wilmington Savings Fund Society, FSB, as agent (the “Shareholder Agent”), are
party to that certain Loan and Security Agreement, dated as of March 15, 2018
(as amended, restated or otherwise modified from time to time, the “Shareholder
Loan Agreement” and, together with the Intercompany Loan Agreement, the
“Existing Loan Agreements”);

 

WHEREAS, Lender and the Shareholder Lenders are party to that certain
Subordination Agreement, dated as of March 15, 2018 (the “Shareholder
Subordination Agreement”), which governs the relative priority of Borrower’s
indebtedness under the Intercompany Loan Agreement and the Shareholder Loan
Agreement;

 

WHEREAS, as of the date hereof (before giving effect to the transactions
contemplated herein) the aggregate outstanding amount of (i) the Obligations
with respect to the Term Loans (including, for the avoidance of doubt,
outstanding principal and accrued and unpaid interest) under the Intercompany
Loan Agreement is $40,146,570, and (ii) the “Obligations” (as defined in the
Shareholder Loan Agreement) with respect to the “Term Loans” (including, for the
avoidance of doubt, outstanding principal and accrued and unpaid interest) under
the Shareholder Loan Agreement is $21,215,757 (“Outstanding Shareholder Loans”).

 

WHEREAS, in connection with the extension to Borrower of a new secured term loan
facility in an aggregate original principal amount not to exceed $50,000,000 and
of a roll up of certain existing Convertible Notes held by the Bridge Lenders in
an amount not to exceed $22,500,000 pursuant to that certain Bridge Credit
Agreement, dated as of November 8, 2018 (the “Bridge Credit Agreement”) attached
hereto at Annex B, among Borrower, each lender party thereto (the “Bridge
Lenders”) and Cantor Fitzgerald Securities, as agent to the Bridge Lenders,
Borrower has requested that Lender (i) consent to Borrower (A) entering into the
Bridge Credit Agreement and the other “Loan Documents” (as defined in the Bridge
Credit Agreement (the “Bridge Loan Documents”)), (B) incurring additional
Indebtedness in the form the “New Money Loans” (as defined in the Bridge Credit
Agreement) (the “New Money Bridge Loans”) in an aggregate original principal
amount not to exceed $50,000,000, (C) incurring additional Subordinated Debt in
the form of the “Roll Up Loans” (as defined in the Bridge Credit Agreement) (the
“Junior Roll Up Loans”, together with the New Money Bridge Loans, the “Bridge
Loans”) in an aggregate principal amount not to exceed $22,500,000, provided
that the Junior Roll Up Loans shall be subordinated and junior in right of
payment to the Intercompany Loans on the terms and conditions set forth in the
Subordination Agreement, dated as of November 8, 2018 (the “Bridge

 

--------------------------------------------------------------------------------



 

Subordination Agreement”) among the lenders making the New Money Bridge Loans
(in such capacity, the “Senior Bridge Lenders”), the lenders making the Junior
Roll Up Loans (in such capacity, the “Junior Bridge Lenders”) and Lender and one
hundred percent (100%) of the proceeds of the Junior Roll Up Loans will be
applied to purchase Convertible Notes, which will be surrendered to the Trustee
for cancellation and cancelled, (D) granting Liens and security interests in the
Collateral in favor of the Bridge Lenders; provided that the Liens and security
interests securing the Roll Up Loans shall be subordinated and junior to the
Liens securing the Obligations under the Intercompany Loan Agreement on the
terms and conditions set forth in the Bridge Subordination Agreement, (E) paying
the reasonable and documented out-of-pocket costs and expenses of the Bridge
Lenders in accordance with Section 10.04 of the Bridge Credit Agreement, and
(F) repaying in full the Outstanding Shareholder Loans from the proceeds of the
New Money Bridge Loans, subject to the contemporaneous termination of any
commitments under the Shareholder Loan Agreement and the Shareholder Loan
Agreement and all “Loan Documents” as defined therein and the release of all
Liens securing Borrower’s obligations in respect of the foregoing on the terms
and conditions set forth herein and in the Bridge Credit Agreement (the
foregoing clauses (A)-(F), collectively, the “Bridge Transactions”), and
(ii) agree to amend the Intercompany Loan Agreement as set forth herein;

 

WHEREAS, in consideration of Lender’s willingness to provide such consent and to
amend the Intercompany Loan Agreement, in each case, as set forth herein and
pursuant to the terms and conditions set forth herein, the parties hereto have
agreed to join the New Guarantor as a Guarantor to the Intercompany Loan
Agreement and the other Loan Documents, including the grant of a perfected
security interest in and Lien on substantially all of its assets, which Lien and
security interest shall be junior only to the “New Senior Debt,” as defined in,
and as the term is set forth in, the Bridge Subordination Agreement, to secure
the payment and performance in full of all of the Obligations under the
Intercompany Loan Agreement and the other Loan Documents; and

 

WHEREAS, Lender is willing, subject and pursuant to the terms and conditions set
forth herein and in the Intercompany Loan Agreement (as amended) to (i) consent
to the Bridge Transactions and (ii) enter into this Amendment.

 

NOW, THEREFORE, in consideration of the matters set forth in the background
above and the covenants and provisions herein set forth, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

AGREEMENT

 

Section 1                                              Definitions.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Intercompany Loan Agreement (as amended by this
Amendment); provided that each of “Certain Proceeds Reinvestment Budget,”
“Permitted Designated Licensing Transaction” and “Permitted Designated Licensing
Transaction Amount” has the meaning set forth on Annex D hereto and “Compliance
Certificate” means the form set forth on Annex E hereto

 

Section 2                                              Conditions Precedent. The
effectiveness of this Amendment is subject to the satisfaction or waiver of the
following conditions precedent:

 

(a)                                 Lender shall have received, in form and
substance satisfactory to Lender:

 

i.      counterparts of this Amendment executed by the Loan Parties;

 

ii.     the Guaranty, duly executed and delivered by New Guarantor, which
Guaranty shall be substantially in the form attached hereto at Annex C;

 

2

--------------------------------------------------------------------------------



 

iii.    a certificate of the Secretary or Assistant Secretary (or other
equivalent officer or manager) of each Loan Party, dated as of the date hereof,
which shall certify (A) copies of resolutions of the board of directors of such
Loan Party authorizing (x) the execution, delivery and performance of this
Amendment and the other Loan Documents to which such Loan Party is a party and
(y) the granting by each Loan Party of the Liens upon the Collateral to secure
the Obligations, (B) the incumbency and signature of the officers of each Loan
Party authorized to execute this Amendment and the other Loan Documents and
(C) copies of the Organizational Documents of each Loan Party as in effect on
such date, complete with all amendments thereto;

 

iv.    good standing certificates of each Loan Party certified by the Secretary
of State of the State of Delaware as of a date no earlier than thirty (30) days
prior to the date hereof;

 

v.     a certificate of the appropriate official(s) of each jurisdiction of
foreign qualification of each Loan Party, except for such jurisdictions where
the failure to be so qualified would not reasonably be expected to have a
Material Adverse Change, individually or in the aggregate, certifying as of a
recent date not more than thirty (30) days prior to the date hereof, as to the
subsistence in good standing of such Loan Party;

 

vi.    the Perfection Certificate of each Loan Party in form and substance
satisfactory to Lender, dated as of the date hereof;

 

vii.   a certificate of a Responsible Officer of the Borrower certifying that
(A) after giving effect to this Amendment, each of the representations and
warranties of the Loan Parties set forth in the Intercompany Loan Agreement and
each other Loan Document to which such Loan Party is true and correct in all
material respects with the same effect as though made on and as of the date
hereof (except, in each case, to the extent stated to relate to an earlier date,
in which case such representation or warranty shall have been true and correct
in all material respects on and as of such earlier date), provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates;
(B) before and after giving effect to this Amendment and the Bridge Transactions
no Default or Event of Default exists; (C) each of the each of the
representations and warranties of the Loan Parties set forth in Section 6 below
is true and correct; and (D) attached thereto is a true, correct and complete
copy of the Initial Budget; and

 

viii.  a legal opinion of counsel to the Loan Parties, dated as of the effective
date hereof, in form and substance satisfactory to Lender.

 

(b)                                 Lender shall have received the results of
recent lien searches in the jurisdiction or organization of each Loan Party and
each jurisdiction where assets of the Loan Parties are located or such other
jurisdictions as required by Lender, and such search results shall reveal no
Liens on any of the assets of the Loan Parties except for Permitted Liens or
Liens which shall be discharged on or prior to the date hereof pursuant to a
payoff letter or other similar documentation satisfactory to Lender;

 

3

--------------------------------------------------------------------------------



 

(c)                                  Lender shall have received evidence,
satisfactory to Lender, that Borrower has paid, or caused to be paid, in-kind
(being added to the principal amount of the Term Loans) on the date of the
closing of the Bridge Transactions, to Lender, solely in its capacity as Lender
under the Intercompany Loan Agreement, a fee equal to 0.50% of the aggregate
outstanding principal the Term Loans after giving effect to the repayment of the
Term Loans contemplated under Section 2(e) below, which fee is equal to
$183,233;

 

(d)                                 Lender shall have received evidence,
satisfactory to Lender, that Borrower has paid, or caused to be paid, the
reasonable and invoiced fees, costs and expenses of Goodwin Procter LLP and
Evercore Group L.L.C., which Lender incurred in connection with the negotiation
of this Amendment, the Bridge Subordination Agreement, the Guaranty and the
other documents, agreements and transactions contemplated hereby and thereby,
which amount shall not be in excess of $500,000;

 

(e)                                  Lender shall have received a payment of
$3,500,000 from the proceeds of the “New Money Loans” (as defined in the Bridge
Credit Agreement) in satisfaction of a portion of the outstanding Term Loans,
which payment shall be made in accordance with Section 2.4 of the Intercompany
Loan Agreement;

 

(f)                                   Lender shall have received, in each case
in form and substance satisfactory to Lender, (i) a payoff letter or other
evidence that (A) all “Obligations” (as defined in the Shareholder Loan
Agreement) (other than inchoate indemnity obligations) have been satisfied in
full and each Shareholder Lender is under no further obligations thereunder,
(B) all commitments of the Shareholder Lenders under the Shareholder Loan
Agreement have been terminated and (C) that all Liens granted under the
Shareholder Loan Agreement are terminated and released, (ii) evidence that all
Liens and security interests granted under the Shareholder Loan Agreement and
the other “Loan Documents” (as defined in the Shareholder Loan Agreement) have
been released and terminated and are no longer in force and effect, including,
but not limited to, UCC-3 termination statements and releases with respect to
filings at the United States Patent and Trademark Office and/or United States
Copyright Office, as applicable, and (iii) evidence that the Convertible Notes
purchased with the proceeds of the Junior Roll Up Loans have been surrendered to
the Trustee for cancellation, and so cancelled, are no longer outstanding;

 

(g)                                  Lender shall have received executed
counterparts to the Bridge Subordination Agreement, in form and substance
satisfactory to Lender, duly executed and delivered by each of the Bridge
Lenders;

 

(h)                                 Lender shall have received evidence that all
of the conditions to funding the “New Money Loans” (as defined in the Bridge
Credit Agreement) and the “Roll Up Loans” (as defined in the Bridge Credit
Agreement) under the Bridge Credit Agreement (other than the consent
contemplated under Section 8 hereof) shall have been satisfied or waived; and

 

(i)                                     Since December 31, 2017, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Change, except for
(i) any matters set forth in any public filings of Novelion prior to the First
Amendment Effective Date, (ii) any matters disclosed on the disclosure schedules
to the “Loan Documents” (as defined in the Bridge Credit Agreement) as of the
First Amendment Effective Date, and (iii) such events disclosed in writing to
Lender or its Professionals prior to the First Amendment Effective Date.

 

Section 3                                              Amendment to the
Intercompany Loan Agreement. The Intercompany Loan Agreement is hereby amended
to delete the bold, stricken text (indicated textually in the same manner as the
following example:  stricken text) and to add the bold, double-underlined text
(indicated textually in the same manner as the following example:  double
underlined text) as set forth in the pages of the

 

4

--------------------------------------------------------------------------------



 

Intercompany Loan Agreement attached hereto as Annex A.

 

Section 4                                              Joinder to Loan
Documents. By execution of this Amendment, the New Guarantor hereby joins as,
assumes the duties, obligations, indebtedness, liabilities, covenants and
undertakings of, adopts the obligations, liabilities and role of and becomes a
Guarantor under the Intercompany Loan Agreement and the other Loan Documents. 
All references to “Guarantor” or “Guarantors” and to “Loan Party” or “Loan
Parties” contained in the Intercompany Loan Agreement and the other Loan
Documents are hereby deemed for all purposes to also refer to and include the
New Guarantor as a Guarantor or a Loan Party, as the case may be, and the New
Guarantor hereby agrees to be bound by and comply with all terms and conditions
of the Intercompany Loan Agreement and the other Loan Documents as if it were an
original signatory to the Intercompany Loan Agreement and the other Loan
Documents in such capacities, and the Intercompany Loan Agreement and the other
Loan Documents are hereby deemed amended, as appropriate, to so provide. 
Without limiting the generality of the provisions of this Section 4, the New
Guarantor agrees that it is, and will be, jointly and severally liable as a
Guarantor for all Guarantee Obligations incurred prior to the date hereof by the
existing Loan Parties under the Intercompany Loan Agreement and the other Loan
Documents.

 

Section 5                                              Creation of Security
Interest; Reaffirmation of Obligations.

 

(a)                                 Grant of Security Interest. Without limiting
the generality of Section 4 or Sections 5(b) and 5(d) hereof, each Loan Party
hereby grants to the Lender, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to
Lender, the Collateral, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof.  The grant of a
security interest in the foregoing sentence is in addition to, and in
furtherance of, Borrower’s grant of a security interest under the Intercompany
Loan Agreement and, all security interests in and the pledges of the Collateral
granted under the Intercompany Loan Agreement (the “Existing Liens”) are hereby
ratified, confirmed, renewed, extended and carried forward by the Loan Parties
as security for the Obligations.  The security interests in and pledges of the
Collateral granted by the Intercompany Loan Agreement are in addition to and not
a novation of the Existing Liens.  If the Intercompany Loan Agreement is
terminated, the Lien granted thereafter in the Collateral shall continue until
the Obligations (other than inchoate indemnity obligations) are satisfied in
full, and at such time, Lender shall, at the Loan Parties’ sole cost and
expense, terminate the security interests granted hereunder in the Collateral
and all rights therein shall revert to the Loan Parties.

 

(b)                                 Priority of Security Interest.  The Loan
Parties represent, warrant and covenant that (i) the security interest granted
herein, under the Original Loan Agreement and under the Intercompany Loan
Agreement, in each case, is and shall at all times continue to be a legal and
valid perfected security interest in all Collateral, subordinated and junior
only to (A) the Permitted Liens having priority by operation of applicable law,
(B) the Permitted Liens which are permitted to have priority pursuant to the
terms of the Intercompany Loan Agreement and (C) the New Money Bridge Loans and
only to the extent of the terms set forth in the Bridge Subordination Agreement
and (ii) the Obligations are not subject to offset, deduction, defense or claim
against Lender.

 

(c)                                  Authorization to File Financing Statements
and Other Perfection Documents.  Each Loan Party hereby authorizes Lender to
file financing statements, without notice to such Loan Party, with all
appropriate jurisdictions to perfect or protect Lender’s interests or rights
hereunder. Each Loan Party hereby further authorizes Lender to file or record
with the United States Patent and Trademark Office (and any successor office)
such documents as may be necessary or advisable to perfect or protect Lender’s
interest or rights hereunder. Notwithstanding the foregoing authorizations, each
Loan Party agrees to file and deliver to Lender upon recording such financing
statements as are or may be necessary to establish and maintain a valid,
enforceable, perfected security interest in the Collateral as provided

 

5

--------------------------------------------------------------------------------



 

herein and the other rights and security contemplated hereby or as Lender may
from time to time reasonably request, and authorization to Lender hereunder
shall not relieve the Loan Parties of its obligation to make such filings.

 

(d)                                 Reaffirmation of Obligations.  Each Loan
Party hereby (i) acknowledges, affirms and reaffirms its obligations as set
forth in the Intercompany Loan Agreement and the other Loan Documents,
(ii) acknowledges, confirms and agrees that as of the date hereof, after giving
effect to the payments contemplated to be made on the date hereof under Sections
2(c) and 2(e), the aggregate outstanding amount of Obligations with respect to
the Term Loans under the Intercompany Loan Agreement is $36,829,803,
(iii) agrees to continue to comply with, and be subject to, all of the terms,
provisions, conditions, covenants, agreements and obligations applicable to it
set forth in the Intercompany Loan Agreement and the other Loan Documents and
(iv) acknowledges, confirms and agrees that the Intercompany Loan Agreement and
each other Loan Documents is, and shall continue to be, in full force and
effect, and is, and shall continue to be, the valid and binding obligation of
such Loan Party, both before and after giving effect to this Amendment, and the
consummation of the transactions contemplated hereby.

 

Section 6                                              Representations and
Warranties. To induce the Lender to execute this Amendment, the Loan Parties
hereby represents and warrants to Lender as follows:

 

(a)                                 the execution, delivery and performance of
this Amendment has been duly authorized by all requisite action of each Loan
Party, and this Amendment constitutes the legal, valid and binding obligation of
each Loan Party, enforceable against such Loan Party in accordance with its
terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity;

 

(b)                                 after giving effect to this Amendment, each
of the representations and warranties of the Loan Parties set forth in the
Intercompany Loan Agreement and each other Loan Document to which such Loan
Party is a party is true and correct in all material respects with the same
effect as though made on and as of the date hereof (except, in each case, to the
extent stated to relate to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects on and as of
such earlier date); provided that any representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates;

 

(c)                                  all of the conditions to initial funding of
the Bridge Loans and to the effectiveness of the consent pursuant to Section 8
below and the amendment of the Intercompany Loan Agreement pursuant to Section 3
above, have been satisfied or will be satisfied simultaneously with
effectiveness of the consent pursuant to Section 8 below and the amendment of
the Intercompany Loan agreement pursuant to Section 3 above; and

 

(d)                                 the Convertible Notes purchased with the
proceeds of the Junior Roll Up Loans shall have been, or on the date of funding
of the Bridge Loans shall be, (i) repurchased in the open market, by tender
offer or exchange offer, by private agreement through counterparties or as
otherwise permitted by applicable law and Section 2.11 of the Indenture and, in
any case, in accordance with applicable law and (ii) surrendered to the Trustee
for cancellation, and so cancelled, and no longer outstanding;

 

(e)                                  both before and after giving effect to this
Amendment, no Default or Event of Default exists; and

 

6

--------------------------------------------------------------------------------



 

(f)                                   a true, correct and complete copy of the
Bridge Credit Agreement is attached hereto as Annex B and a true, correct and
complete copy of the Initial Budget has been provided to Lender on the First
Amendment Effective Date.

 

Section 7                                              Release.  Effective as of
the date hereof, each of the Borrower and the Guarantor, on behalf of itself and
its Subsidiaries, successors, assigns, administrators and legal representatives
(each, a “Company Releasor”) hereby irrevocably releases and forever discharges
Lender and each of its Subsidiaries (other than the Borrower and its
Subsidiaries), successors and assigns, and each of its and their respective
current, former or future equity holders (other than the Shareholder Lenders),
directors, officers, employees, agents, or other representatives of any of them
(collectively, “Company Releasees”), from all actions, causes of action, suits,
claims and demands whatsoever, in law or in equity (collectively “Claims”),
which any Company Releasor ever had, now has, or hereafter shall or may have,
against any or all of the Company Releasees, whether known or unknown,
contingent or accrued, liquidated or unliquidated, relating in any way to the
Borrower, the Guarantor or their Subsidiaries, including, any Claims relating to
the Original Loan Agreement, the Intercompany Loan Agreement, the other Loan
Documents, or any Company Releasee’s direct or indirect ownership of any
interest or investment in the Borrower, the Loan Parties or any of their
Subsidiaries or any of their respective businesses, properties, assets or
Contracts.  Notwithstanding the foregoing, this release shall not affect any of
the liabilities or obligations of each Company Releasees (i) under this
Amendment or the Intercompany Loan Agreement, or (ii) which arise out of fraud
on the part of such Company Releasee. Each Company Releasor acknowledges that it
may hereafter discover facts in addition to or different from those that it now
knows or believes to be true with respect to the subject matter of this release
and that the releases contained herein shall be and remain in effect as full and
complete general releases, subject to the terms hereof notwithstanding the
discovery or existence of any such additional or different facts.  Each Company
Releasor (i) represents, warrants and acknowledges that it is familiar with the
contents of Section 1542 of the Civil Code of the State of California
(“Section 1542”) and (ii) expressly waives and relinquishes any rights or
benefits under Section 1542 or any similar statute or common law principle of
any jurisdiction.  Section 1542 states: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.”

 

Section 8                                              Consent. Subject to the
satisfaction of the conditions set forth in Section 2 hereof, on the terms and
conditions set forth herein, Lender hereby consents to the Bridge Transactions;
provided that no proceeds of the Bridge Loans shall be used to pay or reimburse
any Person for the costs, fees and expenses incurred in connection with
(including any investigation of or preparation therefor and whether or not the
subject of any action or proceeding) any contest, challenge or dispute of the
validity, attachment, perfection, priority (or lack of priority, with respect to
the Liens securing) of the Term Loans and other Obligations or the Liens
securing the Term Loans and other Obligations.

 

Section 9                                              Miscellaneous.

 

(a)                                 Effect of this Amendment. The parties hereto
agree and acknowledge that nothing contained in this Amendment in any manner or
respect limits or terminates any of the provisions of the Intercompany Loan
Agreement or any of the other Loan Documents other than as expressly set forth
herein and further agree and acknowledge that the Intercompany Loan Agreement
and each of the other Loan Documents remain and continue in full force and
effect and are hereby ratified and confirmed, in each case, as amended and
supplemented hereby.  Except to the extent expressly set forth herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any rights, power or remedy of Lender under the Intercompany Loan
Agreement or any other Loan Document, nor constitute a waiver of any provision
of the Intercompany Loan Agreement or any other Loan Document.  No delay on the
part of Lender in exercising any of its respective rights, remedies, powers and
privileges

 

7

--------------------------------------------------------------------------------



 

under the Intercompany Loan Agreement or any of the Loan Documents or partial or
single exercise thereof, shall constitute a waiver thereof.  None of the terms
and conditions of this Amendment may be changed, waived, modified or varied in
any manner, whatsoever, except in accordance with Section 12.6 of the
Intercompany Loan Agreement.

 

(b)                                 Loan Document. For the avoidance of doubt,
this Amendment shall be deemed a Loan Document as defined under the Intercompany
Loan Agreement.   Any breach of any provision of this Agreement shall be an
Event of Default under Section 8 of the Intercompany Loan Agreement.

 

(c)                                  Counterparts.  This Amendment may be
executed in any number of counterparts and by the different parties on separate
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same
instrument.  Delivery of the executed counterpart of this Amendment by telecopy
or electronic mail shall constitute effective delivery of such signature page.

 

(d)                                 Severability.  The illegality or
unenforceability of any provision of this Amendment or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Amendment or any
instrument or agreement required hereunder.

 

(e)                                  Captions.  Section captions used in this
Amendment are for convenience only, and shall not affect the construction of
this Amendment.

 

(f)                                   Entire Agreement.  This Amendment,
together with the Intercompany Loan Agreement and the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof.

 

(g)                                  References.  Any reference to the
Intercompany Loan Agreement contained in any notice, request, certificate, or
other document executed concurrently with or after the execution and delivery of
this Amendment shall be deemed to include this Amendment unless the context
shall otherwise require.  Reference in any of this Amendment, the Intercompany
Loan Agreement or any other Loan Document to the Intercompany Loan Agreement
shall be a reference to the Intercompany Loan Agreement as amended hereby and as
further amended, modified, restated, supplemented or extended from time to time.

 

(h)                                 Governing Law.  THIS AMENDMENT SHALL BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.
WITHOUT LIMITING THE FOREGOING, THIS AMENDMENT IS SUBJECT TO SECTION 11 OF THE
INTERCOMPANY LOAN AGREEMENT.

 

(i)                                     Waiver of Jury Trial. TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER, GUARANTOR AND LENDER EACH WAIVES THEIR RIGHT
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON
THIS AMENDMENT, THE INTERCOMPANY LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS
AMENDMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

8

--------------------------------------------------------------------------------



 

[signature pages follow]

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

AEGERION PHARMACEUTICALS, INC., as Borrower

 

 

 

 

By:

/s/ Barbara Chan

 

Name:

Barbara Chan

 

Title:

President

 

[Signature Page to Amendment]

 

--------------------------------------------------------------------------------



 

 

AEGERION PHARMACEUTICALS HOLDINGS, INC., as New Guarantor

 

 

 

 

By:

/s/ Benjamin Harshbarger

 

Name:

Benjamin Harshbarger

 

Title:

President and Secretary

 

[Signature Page to Amendment]

 

--------------------------------------------------------------------------------



 

 

NOVELION THERAPEUTICS INC., as Lender

 

 

 

 

By:

/s/ Benjamin S. Harshbarger

 

Name:

Benjamin S. Harshbarger

 

Title:

General Counsel and Secretary

 

[Signature Page to Amendment]

 

--------------------------------------------------------------------------------



 

ANNEX A

 

Amendments to the Intercompany Loan Agreement

 

--------------------------------------------------------------------------------



 

Execution Version

 

THE INDEBTEDNESS AND OTHER OBLIGATIONS OF AEGERION PHARMACEUTICALS, INC.
(“BORROWER”) UNDER OR EVIDENCED HEREBY AND THE LIENS AND SECURITY INTERESTS
SECURING THE SAME ARE SUBORDINATED AND SUBJECT TO THE TERMS AND CONDITIONS OF
THE SUBORDINATION AGREEMENT, DATED AS OF 7, 2018, AMONG BORROWER, NOVELION
THERAPEUTICS INC., AND THE LENDERS PARTY THERETO AS “NEW LENDERS”.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of March 15, 2018, between NOVELION THERAPEUTICS INC., a corporation
incorporated under the laws of British Columbia (“Lender”), and AEGERION
PHARMACEUTICALS, INC., a Delaware corporation (“Borrower”), AEGERION
PHARMACEUTICALS HOLDINGS, INC., as a Guarantor, and the other Guarantors from
time to time party hereto, provides for the amendment and restatement of the
Original Loan Agreement (as defined below) and the terms on which, from and
after the Restatement Effective Date (as defined below), Lender shall lend to
Borrower and Borrower shall repay Lender.

 

The parties agree as follows:

 

1A.                             WAIVER.  Any default or event of default
existing under the Original Loan Agreement as of the Restatement Effective Date,
including without limitation any violation of any financial covenant is hereby
irrevocably waived.  Without limiting the foregoing, Lender waives any right to
require Borrower to pay default interest under the Original Loan Agreement with
respect to any such defaults or events of default.

 

1                                         ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

2                                         LOAN AND TERMS OF PAYMENT

 

2.1                               Promise to Pay.  Borrower and Lender have
entered into the Loan and Security Agreement, dated as of June 14, 2016, as
amended by Amendment No. 1 to Loan and Security Agreement, dated as of
October 20, 2017, between Borrower and Lender (as so amended and as otherwise
modified prior to the Restatement Effective Date, the “Original Loan
Agreement”).  As of the date hereofRestatement Effective Date, the outstanding
principal balance of the Term Loans (as defined in the Original Loan Agreement),
including “PIK Interest” (as defined in the Original Loan Agreement), iswas
$38,084,861 (, and, as of the First Amendment Effective Date the outstanding
principal balance of the Term Loans is $36,829,803 (inclusive of all PIK
Interest through and including the First Amendment Effective Date, the “Term
Loans”).  Borrower hereby unconditionally promises to pay Lender the outstanding
principal amount of all Term Loans and accrued and unpaid interest thereon as
and when due in accordance with this Agreement.

 

2.1.1                     Term Loans.

 

(a) [Reserved.]

 

--------------------------------------------------------------------------------



 

(a)                                 (b) Interest Period.  Commencing on the
Payment Date falling in the first quarter following the month in which the
Effective Date occurs, and continuing on each Payment Date thereafter, Borrower
shall make quarterly payments of interest, in arrears, on the outstanding
principal amount of the Term Loans, at the rate set forth in Section 2.2(a).

 

(b)                                 (c) Repayment.  All outstanding principal
and accrued and unpaid interest under the Term Loans, and all other outstanding
Obligations with respect to the Term Loans, are due and payable in full in cash
on the Term Loan Maturity Date.  Once repaid, the Term Loans may not be
reborrowed.

 

(c)                                  (d) Permitted Prepayment.  Borrower shall
have the option to prepay all or a portion of the Term Loans made by Lender
under this Agreement, without premium or penalty, provided Borrower (i) provides
written notice (which may be delivered by electronic mail) to Lender of (x) its
election to prepay Term Loans at least one (1) Business Day prior to such
prepayment and (y) the amount of such prepayment, and (ii) pays, on the date of
such prepayment (A) the principal amount of such prepayment, (B) accrued and
unpaid interest on such Term Loans so prepaid, and (C) all other sums, if any,
that shall have become due and payable hereunder, including interest at the
Default Rate with respect to any past due amounts.

 

(d)                                 (e) Mandatory Prepayment Upon Acceleration. 
If the Term Loans are accelerated by Lender pursuant to Section 9.1(a) following
the occurrence of an Event of Default, Borrower shall immediately pay to Lender
an amount in cash equal to the sum of: (i) all outstanding principal plus
accrued interest under the Term Loans, (ii) accrued and unpaid interest on the
Term Loans, and (iii) all other sums, if any, that shall have become due and
payable hereunder, including interest at the Default Rate with respect to any
past due amounts.

 

(e)                                  Mandatory Prepayment Upon Execution of the
First Amendment. Upon the execution of, and as a condition to the effectiveness
of, the First Amendment and Lender’s consent to the Bridge Transactions,
Borrower shall immediately pay to Lender $3,500,000 from the proceeds of the
“New Money Loans” (as defined in the New Bridge Credit Agreement), which payment
shall be made on or before the First Amendment Effective Date in accordance with
Section 2.4 hereof.

 

(f)                                   Mandatory Prepayment Upon a Permitted
Designated Licensing Transaction. Upon the consummation of a Permitted
Designated Licensing Transaction, as promptly as reasonably practicable, but in
any event on the earlier to occur of (i) the date on which prepayment is made to
the New Bridge Lenders pursuant to Section 2.02(b) of the New Bridge Credit
Agreement (as in effect on the First Amendment Effective Date) with respect to
Section 7.05(i) of the New Bridge Credit Agreement (as in effect on the First
Amendment Effective Date), and (ii) three (3) Business Days after the receipt of
the net proceeds thereof, Borrower shall pay to Lender the Permitted Designated
Licensing Transaction Amount in accordance with Section 2.4 hereof and Annex D
to the First Amendment.

 

2.2                               Payment of Interest on the Term Loans.

 

(a)                                 Interest Rate.  Subject to Section 2.2(b) ,
the principal amount outstanding under the Term Loans (including any PIK
Interest that has been previously capitalized) shall accrue interest at a fixed
per annum rate equal to (i) eight percent (8.00%) through and including
December 31, 2018 and (ii) eight and one-half percent (8.50%) from January 1,
2019 until the Term Loans are paid in full and shall be payable quarterly in
accordance with Sections 2.2(d) and (e) below.

 

2

--------------------------------------------------------------------------------



 

(b)                                 Default Rate.  Immediately upon the
occurrence and during the continuance of an Event of Default Obligations shall
bear interest at a rate per annum which is three percentage points (3.00%) above
the rate that is otherwise applicable thereto (the “Default Rate”) unless Lender
otherwise elects from time to time in its sole discretion to impose a smaller
increase.  Fees and expenses which are required to be paid by Borrower pursuant
to the Loan Documents (including, without limitation, Lender Expenses) but are
not paid when due shall bear interest until paid at a rate equal to the highest
rate applicable to the Obligations.  Payment or acceptance of the increased
interest rate provided in this Section 2.2(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Lender.

 

(c)                                  Computation: 360-Day Year.  In computing
interest, the date of the making of any Term Loans shall be included and the
date of payment shall be excluded; provided, however, that if any Term Loans are
repaid on the same day on which it is made, such day shall be included in
computing interest on such Term Loans.  Interest shall be computed on the basis
of a 360-day year for the actual number of days elapsed.

 

(d)                                 PIK Interest.  At Borrower’s option,
Borrower shall have the right to elect that interest payable hereunder shall be
paid in kind and shall be capitalized and added to the outstanding principal
amount of the Term Loans (“PIK Interest”) on each Payment Date. As of the
Restatement Effective Date, Borrower has made such election and interest payable
hereunder shall be paid as PIK Interest, be compounded and be, and be deemed to
be, part of the outstanding principal of the Term Loans.  Such election shall
continue until such time as Borrower provides written notice that it will make
payments of interest payable hereunder in cash or Borrower pays accrued and
unpaid interest as of an Interest Payment Date in cash in accordance with
Section 2.4.

 

(e)                                  Interest Payment Date.  Unless otherwise
provided, interest is payable quarterly on each Payment Date, and, for the
avoidance of doubt, interest payable hereunder and paid as PIK Interest shall be
compounded quarterly.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after any judgment.

 

2.3                               Fees; Lender Expenses.

 

(a)                                 Borrower shall pay to Lender on request
(accompanied by invoice) all Lender Expenses (including invoiced attorneys’ fees
and expenses) when due, subject to Section 2.3(b) below.  Borrower acknowledges
that whether or not Lender refrains from time to time from invoicing Borrower
for Lender Expenses does not release or otherwise affect Borrower’s obligation
to pay Lender Expenses upon Lender’s invoice therefor.

 

(b)                                 Borrower will provide Lender written notice
upon (and in any event within one (1) Business Day of) agreeing to pay (or to
reimburse) any fees, costs and expenses of any counsel, financial advisor,
consultant or other professional (collectively “Professionals”) of any lender or
other creditor of Borrower or any of its subsidiaries.  Borrower will not agree
with any Person to not pay or reimburse (or agree to withhold or refrain from
paying or reimbursing) any Lender Expenses, except to the extent set forth in
the New Bridge Intercreditor Agreement.

 

(a) [Reserved.]

 

(b)  Upon written request therefor from Lender, Borrower shall pay to Lender all
Lender Expenses (including reasonable documented attorneys’ fees and expenses)
when due.

 

3

--------------------------------------------------------------------------------



 

2.4                               Payments.

 

(a)                                 All cash payments (including prepayments) to
be made by Borrower under any Loan Document shall be made in immediately
available funds in U.S. Dollars, without setoff or counterclaim, before 1:00
p.m. Eastern time on the date when due.  Payments of principal and/or interest
received after 1:00 p.m. Eastern time are considered received at the opening of
business on the next Business Day.  When a payment is due on a day that is not a
Business Day, the payment shall be due the next Business Day, and additional
fees or interest, as applicable, shall continue to accrue until paid.

 

2.5                               Taxes.

 

2.5.1                     Defined Terms.  For purposes of this Section 2.5, the
term “applicable law” includes FATCA.

 

2.5.2                     Status of Lender.

 

(a)                                 To the extent it is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document, Lender shall deliver to Borrower, at the time or times reasonably
requested by Borrower, such properly completed and executed documentation
reasonably requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, Lender, if
reasonably requested by Borrower, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Borrower as will enable
Borrower to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.

 

(b)                                 Without limiting the generality of
Section 2.5.2(a), Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by Borrower)
on or prior to the date on which Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower),
whichever of the following is applicable:

 

i.                                          If Lender is claiming the benefits
of an income tax treaty to which the United States is a party (x) with respect
to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty, or

 

ii.                                       Executed copies of IRS Form W-8ECI.

 

(c)                                  Without limiting the generality of
Section 2.5.2(a), Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by Borrower)
on or prior to the date on which Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Borrower to determine the withholding or deduction
required to be made.

 

(d)                                 Without limiting the generality of
Section 2.5.2(a), if a payment made to Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if Lender were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), Lender
shall deliver to Borrower at

 

4

--------------------------------------------------------------------------------



 

the time or times prescribed by law and at such time or times reasonably
requested by Borrower such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower as may be necessary for Borrower
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(e)                                  Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification, provide such
successor form, or promptly notify Borrower in writing of its legal inability to
do so.

 

(f)                                   Provided that Lender has complied with the
relevant provisions above in this Section 2.5.2, or has provided the
documentation described above on or prior to the relevant interest payment
date, Borrower shall make all payments hereunder free and clear of any
Indemnified Tax, and shall hold Lender harmless against any United States
withholding Tax that may be asserted by reason of a change in applicable law;
provided that no Lender shall be entitled to receive any greater payment under
this Section 2.5.2(f) than Lender as of the date of this Agreement would have
been entitled to receive, taking into account any change in applicable law that
would have been applicable to such Lender.

 

3                                         CONDITIONS OF LOANS

 

3.1                               Conditions Precedent to the Restatement
Effective Date.  The effectiveness of this Agreement is subject to the following
conditions precedent:

 

(a)                                 Lender shall have received, in form and
substance satisfactory to Lender:

 

i.                                          Borrower’s duly executed signatures
to the Loan Documents;

 

ii.                                       a certificate of the Secretary or
Assistant Secretary (or other equivalent officer or manager) of Borrower dated
as of the Effective Date which shall certify (i) copies of resolutions of the
board of directors of Borrower authorizing (x) the execution, delivery and
performance of this Agreement and the other Loan Documents to which Borrower is
a party, and (y) the granting by Borrower of the Liens upon the Collateral to
secure the Obligations, (ii) the incumbency and signature of the officers of
Borrower authorized to execute this Agreement and the other Loan Documents, and
(iii) copies of the Organizational Documents of Borrower as in effect on such
date, complete with all amendments thereto;

 

iii.                                    good standing certificate of Borrower
certified by the Secretary of State of the State of Delaware as of a date no
earlier than thirty (30) days prior to the Effective Date;

 

iv.                                   a certificate of the appropriate
official(s) of each jurisdiction of foreign qualification of Borrower,
certifying as of a recent date not more than thirty (30) days prior to the
Effective Date, as to the subsistence in good standing of Borrower in such
jurisdictions, except to the extent such failure to be so qualified would not
reasonably be expected to have a material adverse effect on Borrower’s and its
Subsidiaries’ businesses taken as a whole;

 

v.                                      copies, dated as of a recent date, of
financing statement searches, as Lender shall reasonably request, accompanied by
written evidence (including any UCC termination statements) that the Liens
indicated in any such financing statements either constitute Permitted Liens or
have been or will be terminated or released;

 

5

--------------------------------------------------------------------------------



 

vi.                                   the Perfection Certificate of Borrower;
and

 

vii.                                a legal opinion of Borrower’s counsel dated
as of the Restatement Effective Date substantially in the form of Exhibit C
attached hereto;.

 

(b)                                 Borrower and Lenders under the Subordinated
Loan Agreement (the “Subordinated Lenders”) shall have entered into the
Subordinated Loan Agreement, which, together with the warrants issues in
connection therewith, shall be in form and substance reasonably acceptable to
Lender; and

 

(c)                                  all of the conditions to funding the loans
under the Subordinated Loan Agreement shall have been satisfied or waived (other
than the effectiveness of this Agreement). .

 

3.2                               Additional Conditions Precedent to the
Restatement Effective Date.  The effectiveness of this Agreement is further
subject to the following conditions precedent:

 

(a) [Reserved];

 

(a)                                 (b) the representations and warranties in
this Agreement shall be true and correct in all material respects on the
Restatement Effective Date; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date,
and no Event of Default shall have occurred and be continuing or result from the
making of the applicable Term Loans.  Borrower’s acceptance of each Term Loan is
Borrower’s representation and warranty on such date that the representations and
warranties in this Agreement are true, accurate, and complete in all material
respects as of such date; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date;
and

 

(b)                                 (c) there shall exist no Default or Event of
Default.

 

4                                         CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.  BorrowerEach of
the Loan Parties hereby grants to the Lender, to secure the payment and
performance in full of all of the Obligations, a continuing security interest
in, and pledges to Lender, the Collateral, wherever located, whether now owned
or hereafter acquired or arising, and all proceeds and products thereof.  The
grant of a security interest in the foregoing sentence is in addition to, and in
furtherance of, Borrower’s grant of a security interest under the Original Loan
Agreement.

 

If this Agreement is terminated, the Lien granted hereunder in the Collateral
shall continue until the Obligations (other than inchoate indemnity obligations)
are satisfied in full, and at such time, Lender shall, at Borrower’s sole cost
and expense, terminate the security interests granted hereunder in the
Collateral and all rights therein shall revert to Borrowerthe Loan Parties.

 

4.2                               Priority of Security Interest.  BorrowerEach
Loan Party represents, warrants, and covenants that the security interest
granted herein (i) is and shall at all times continue to be a legal and valid
security interest, and (ii) subject to the filings described in Section 4.3(a),
a first priority perfected security interest in all Collateral in which a
security interest may be perfected by filing, recording or

 

6

--------------------------------------------------------------------------------



 

registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Code (subject only to (x) Permitted Liens that expressly have superior
priority to the Lien granted under this Agreement, and (y) in the case of
Permitted Liens in favor of the SubordinatedNew Bridge Lenders, the
SubordinationNew Bridge Intercreditor Agreement).  If Borrowera Loan Party shall
acquire a commercial tort claim, Borrowersuch Loan Party shall promptly notify
Lender in a writing signed by Borrowersuch Loan Party of the general details
thereof and grant to Lender in such writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance reasonably satisfactory to Lender.

 

4.3                               Authorization to File Financing Statements and
Other Perfection Documents.  (a) BorrowerEach Loan Party hereby authorizes
Lender to file financing statements, without notice to Borrowersuch Loan Party,
with all appropriate jurisdictions to perfect or protect Lender’s interests or
rights hereunder, including a notice that any disposition of the Collateral, by
Borrowersuch Loan Party or any other Person, shall be deemed to violate the
rights of Lender under the Code.  (b) BorrowerEach Loan Party hereby further
authorizes the Lender to file or record with the United States Patent and
Trademark Office (and any successor office) such documents as may be necessary
or advisable to perfect or protect Lender’s interest or rights hereunder.

 

5                                         REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows, as of the First Amendment Effective
Date:

 

5.1                               Due Organization, Authorization; Power and
Authority.  BorrowerThe Loan Parties and each of its Subsidiaries are duly
existing and in good standing as Registered Organizations in their respective
jurisdictions and are qualified and licensed to do business and are in good
standing in any other jurisdiction in which the conduct of their business or
ownership of property requires that they be qualified except where the failure
to do so would not reasonably be expected to have a material adverse effect on
Borrower’s and its Subsidiaries’ business taken as a wholeresult in a Material
Adverse Change.  In connection with this Agreement, Borrowereach Loan Party has
delivered to Lender a completed certificate signed by Borrowersuch Loan Party,
entitled “Perfection Certificate”.  BorrowerEach Loan Party represents and
warrants to Lender that (a) Borrower’ssuch Loan Party’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof;
(b) Borrowersuch Loan Party is an organization of the type and is organized in
the jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’ssuch Loan Party’s organizational
identification number or accurately states that Borrowersuch Loan Party has
none; (d) the Perfection Certificate accurately sets forth Borrower’ssuch Loan
Party’s place of business, or, if more than one, its chief executive office as
well as Borrower’ssuch Loan Party’s mailing address (if different than its chief
executive office); (e) Borrowerexcept as set forth in Section 1(g) of the
Perfection Certificate, such Loan Party (and each of its predecessors) has not,
in the past five (5) years, changed its jurisdiction of formation,
organizational structure or type, or any organizational number assigned by its
jurisdiction; and (f) all other information set forth on the Perfection
Certificate pertaining to Borrowereach Loan Party is accurate and complete (it
being understood and agreed that Borrowersuch Loan Party may from time to time
update certain information in the Perfection Certificate after the Effective
Date to the extent permitted by one or more specific provisions in this
Agreement).  Any new information in any revised perfection certificate shall not
be deemed to be included in the Perfection Certificate unless consented to by
Lender in writing pursuant to the terms and conditions hereunder.

 

The execution, delivery and performance by Borrowereach Loan Party of the Loan
Documents to which it is a party have been duly authorized, and do not
(i) conflict with any of Borrower’ssuch

 

7

--------------------------------------------------------------------------------



 

Loan Party’s Organizational Documents, (ii) contravene, conflict with,
constitute a default under or violate any material applicable law,
(iii) contravene, conflict or violate any material applicable order, writ,
judgment, injunction, decree, determination or award of any Governmental
Authority by which Borrowersuch Loan Party or any of its property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect and filings necessary to perfect the Liens granted
hereunder) or (v) result in a default by the Borrowersuch Loan Party under any
agreement to which it is a party or by which it is bound except where such
default would not reasonably be expected to have a material adverse effect on
Borrower’s and its Subsidiaries’ business taken as a wholeresult in a Material
Adverse Change.

 

5.2                               Collateral.  BorrowerEach Loan Party has good
title to, has rights in, and the power to transfer each item of the Collateral
upon which it purports to grant a Lien hereunder, except where the failure to
have such title or other interest would not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Change, free and clear of
any and all Liens except Permitted Liens.  BorrowerEach Loan Party has no
deposit accounts other than the deposit accounts, if any, described in the
Perfection Certificate delivered to Lender in connection herewith, or of which
Borrowersuch Loan Party has subsequently given the Lender notice.

 

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate (as it may
be updated from time to time pursuant to the provisions of Section 5.1).  None
of the components of the Collateral (other than equipment with an aggregate
value not exceeding One Hundred and Fifty Thousand Dollars ($150,000) in the
aggregate in the possession of Borrower’s employees or agents) shall be
maintained at locations other than as provided in the Perfection Certificate or
as permitted pursuant to Section 7.2.

 

All Inventory is in all material respects of good quality, free from material
defects.  Lender hereby acknowledges that the Inventory includes pharmaceutical
products not yet approved for commercial sale.

 

BorrowerEach Loan Party is the sole owner of the Intellectual Property which it
owns or purports to own except for (a) licenses (which may be exclusive as to
specified fields of use, geographic areas and/or time periods) granted to its
licensees in the ordinary course of business, (b) over-the-counter software that
is commercially available to the public, and (c) Intellectual Property licensed
to Borrowersuch Loan Party in the ordinary course of business, to the extent
material to the conduct of Borrower’s business.  Each Patent which it owns or
purports to own and which is material to Borrower’ssuch Loan Party’s business is
valid and enforceable, and no part of the Intellectual Property which
Borrowersuch Loan Party owns or purports to own and which is material to
Borrower’ssuch Loan Party’s business has been judged invalid or unenforceable,
in whole or in part.  To Borrower’sLoan Party’s knowledge, no claim has been
made that any part of the Intellectual Property violates the rights of any third
party except to the extent such claim would not reasonably be expected to have a
material adverse effect on Borrower’s businessresult in a Material Adverse
Change.

 

Except as noted on the Perfection Certificate,  Borrowerneither Loan Party is
not a party to, nor is it bound by, any Restricted License.

 

5.3                               Litigation.  Except as has been disclosed in
the Perfection Certificate, there are no actions or proceedings pending or, to
the knowledge of the Responsible Officers, threatened in writing by or against
Borrower, Guarantor or any of itseither of their Subsidiaries involvingbefore
any Governmental Authority or arbitrator that (i) would be reasonably likely to
result in liabilities of

 

8

--------------------------------------------------------------------------------



 

more than, individually or in the aggregate, Three Hundred Thousand Dollars
($300,000), or (ii) purport to affect the legality, validity or enforceability
of any Loan Document.

 

5.4                               Insurance. The properties of the Loan Parties
and any of either of their Subsidiaries are insured in a manner contemplated by
Section 6.5.

 

5.5                               Subsidiaries; Equity Interests. As of the
First Amendment Effective Date, the Loan Parties do not have any Subsidiaries
other than those specifically disclosed in the Perfection Certificate, and all
of the outstanding Equity Interests in each such Person and each such Subsidiary
have been validly issued, are fully paid and non-assessable.  As of the First
Amendment Effective Date, the Perfection Certificate (a) sets forth the name and
ownership interest of each person that owns any Equity Interests in the direct
and indirect subsidiaries of each of Borrower and Guarantor, and (b) sets forth
the name and jurisdiction of organization of Borrower, Guarantor and each direct
and indirect Subsidiary of each of Borrower and Guarantor, including the
percentage ownership.

 

5.4 [Reserved].

 

5.5 [Reserved].

 

5.6                               Regulatory Compliance.  BorrowerNo Loan Party
is not an “investment company” or a company “controlled” by an “investment
company” under the Investment Company Act of 1940, as amended.  Borrower is
notNo Loan Party is engaged as one of its important activities in extending
credit for margin stock (under Regulations X, T and U of the Federal Reserve
Board of Governors).  BorrowerEach Loan Party has complied in all material
respects with the Federal Fair Labor Standards Act.  Neither Borrower, Guarantor
nor any of itstheir Subsidiaries is a “holding company” or an “affiliate” of a
“holding company” or a “subsidiary company” of a “holding company” as each term
is defined and used in the Public Utility Holding Company Act of 2005.  Except
as has been disclosed in writing to Lender prior to the First Amendment
Effective Date, Borrowerno Loan Party has not violated any laws, ordinances or
rules, the violation of which would reasonably be expected to have a material
adverse effect on its business.  Noneresult in a Material Adverse Change. 
Except as would not individually be reasonably expected to result in a liability
in excess of $300,000 to the Loan Parties and their Subsidiaries (provided that
the aggregate of all such liabilities could not reasonably be expected to result
in a Material Adverse Change), none of Borrower’s, Guarantor’s or any of
itstheir Subsidiaries’ properties or assets has been used by Borrower, Guarantor
or any Subsidiary or, to Borrower’seach Loan Party’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than legallyin compliance with applicable
environmental laws.  Borrower, Guarantor and each of itstheir Subsidiaries have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Government Authorities that are
necessary to continue their respective businesses as currently conducted. 
Lender acknowledges that Borrower’s pharmaceutical products have not yet been
approved for commercial sale.

 

5.7                               Subsidiaries; Investments.  Borrower does not
ownNo Loan Party owns any stock, partnership interest or other equity securities
except for Permitted Investments.

 

5.8                               Tax Returns and Payments; Pension
Contributions.  BorrowerExcept as disclosed in the Perfection Certificate, each
Loan Party has timely filed all requiredincome and all other material tax
returns and reports, and Borrowereach Loan Party has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrowersuch Loan Party, subject to the following sentence.  BorrowerEach Loan
Party may defer payment of any contested

 

9

--------------------------------------------------------------------------------



 

taxes, provided that Borrowersuch Loan Party (a) in good faith contests its
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, and (b) notifies Lender in writing of the commencement
of, and any material development in, the proceedings, and (c) posts bonds or
takes any other steps required to prevent the governmental authority levying
such contested taxes from obtaining a Lien upon any of the Collateral that is
other than a “Permitted Lien”.  Borrower is unawarehas provided adequate
reserves therefor in accordance with GAAP.  No Loan Party is aware of any claims
or adjustments proposed for any of Borrower’ssuch Loan Party’s prior tax years
which would result in additional taxes becoming due and payable by Borrower. 
Borrowersuch Loan Party’s.  Each Loan Party has paid all amounts necessary to
fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and Borrower has notno Loan Party has withdrawn
from participation in, and has not permitted partial or complete termination of,
or permitted the occurrence of any other event with respect to, any such plan
which would reasonably be expected to result in any material liability of
Borrowersuch Loan Party, including any material liability to the Pension Benefit
Guaranty Corporation or its successors or any other governmental agency.

 

5.9                               Use of Proceeds.  The proceeds of the Term
Loans shall be used solely for working capital and general corporate purposes.

 

5.10                        Full Disclosure.  No written representation,
warranty or other statement of Borrower in any certificate or written statement
givenfurnished by or on behalf of any Loan Party or any of  their Subsidiaries
to Lender in connection with the Loan Documents ofor the transactions
contemplated thereby, as of the date such representation, warranty, or other
statement was made, taken together with all such written certificates and
written statements given to Lender, contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained in the certificatessuch information or statements, in light of the
circumstances in which they were made, not misleading (it being recognized by
Lender that the projections and forecasts provided by Borrower; provided that to
the extent any information is included in the Initial Budget or constitutes
projections or other forward-looking information, Borrower represents only that
such information was prepared in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).believed to be reasonable at the time of preparation; it
being understood that such projections may vary from actual results and that
such variances may be material.

 

5.11                        Definition of “Knowledge.”  For purposes of the Loan
Documents, whenever a representation or warranty is made to Borrower’seither
Loan Party’s knowledge or awareness, to the “best of” Borrower’sLoan Party’s
knowledge, or with a similar qualification, knowledge or awareness means the
actual knowledge of the Responsible Officers after due inquiry.

 

5.12 Intellectual Property.  Borrower shall not transfer (except as permitted
pursuant to Section 7.1 hereof) and shall be the sole owner of any and all items
of intellectual property (as defined in (a)- (f) of the definition of
Intellectual Property herein) developed or acquired by Borrower until this
Agreement is terminated and all Obligations are satisfied in full.

 

5.12                        Intellectual Property.  As of the date hereof, set
forth in the Perfection Certificate is a complete and accurate list of all
Intellectual Property, owned by the Borrower or any of its Subsidiaries as of
such date, showing as of such date the jurisdiction in which each such item of
Intellectual Property is registered or in which an application is pending and
the registration or application number.  The Borrower and each Subsidiary owns
or has the right to use, all of the Intellectual Property that is material to
the operation of their respective businesses as currently

 

10

--------------------------------------------------------------------------------



 

conducted and, to the knowledge of the Loan Parties, except as set forth in
Section 9 of the Perfection Certificate, the use of such Intellectual Property
by such Person or the operation of their respective businesses is not infringing
upon any Intellectual Property rights held by any other Person and there are no
other disputes or litigation proceedings involving such Intellectual Property.

 

5.13                        No Material Adverse Change.  Since December 31,
2017, there has been no event or circumstance, either individually or in the
aggregate, that has had or would reasonably be expected to have a Material
Adverse Change, except for (i) any matters set forth in any public filings of
Novelion prior to the First Amendment Effective Date, (ii) any matters disclosed
on the disclosure schedules to the Perfection Certificate or other Loan
Documents as of the First Amendment Effective Date, and (iii) any other matters
disclosed in writing (identifying this Section 5.13) to the Lender or its
Professionals prior to the First Amendment Effective Date.

 

6                                         AFFIRMATIVE COVENANTS

 

BorrowerEach Loan Party shall do all of the following:

 

6.1                               Government Compliance.

 

(a)                                 Maintain its and (except as permitted by
Section 7.3) all its Subsidiaries’ legal existence and good standing in their
respective jurisdictions of formation and maintain qualification in each
jurisdiction except where the failure to do so would not reasonably be expected
to have a material adverse effect on Borrower’s and its Subsidiaries’ business
or operations taken as a whole.  BorrowerMaterial Adverse Change.  Each Loan
Party shall comply, and have each Subsidiary comply, in each case in all
material respects, with all laws, ordinances and regulations to which it is
subject, except to the extent such noncompliance would not reasonably be
expected to have a material adverse effect on Borrower’s and its Subsidiaries’
business taken as a wholeresult in a Material Adverse Change; and

 

(b)                                 Obtain all of the Governmental Approvals
necessary for the performance by Borrowereach Loan Party of its obligations
under the Loan Documents and the grant of a security interest to Lender in all
of the Collateral.  BorrowerEach Loan Party shall promptly provide copies of any
such obtained Governmental Approvals to Lender.

 

6.2                               Financial Statements, Reports, Certificates. 
Deliver to Lender:

 

(a)                                 Quarterly and Annual Financial Statements. 
(i) As soon as available, but no later than sixtyin any event, within fifty-five
(6055) days after the last dayend of each quarter (other than the last quarter
of the fiscal year), a company prepared consolidated balance sheet and income
statement of covering, on a consolidated basis, Borrower’sof the first three
(3) fiscal quarters of each fiscal year of Borrower (commencing with the first
full fiscal quarter ended after the First Amendment Effective Date), unaudited
internally prepared balance sheet of Borrower and its Subsidiaries’ as at the
end of such fiscal quarter, and the related unaudited internally prepared
consolidated statements of income or operations and cash flows for such fiscal
quarter, certified by a Responsible Officer and in a form reasonably agreed
between Borrower and Lenderof Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of
Borrower and its subsidiaries in accordance with GAAP, subject to year-end
adjustments (the “Quarterly Financial Statements”);

 

(b) and (ii) as [Reserved];

 

11

--------------------------------------------------------------------------------



 

(c) Monthly Cash Reports.  As soon as available, but no later than thirty (30)
days after the last day of each month, a certification by a Responsible Officer
setting forth the aggregate amount of unrestricted cash, Cash Equivalents,
short-term investments and long-term investments maintained in Borrower’s name,
together with copies of all month-end account statements for each deposit
account or investment/securities accounts maintained by Borrower;

 

(d) Annual Financial Statements.  As soon as available, but no later than one
hundred twenty (120) days after the last day of Borrower’s fiscal year,
internally prepared consolidated financial statements of Borrower for the fiscal
year then ended (to be comprised of a consolidated balance sheet and income
statement and cash flows covering, on a consolidated basis, Borrowers’ and its
Subsidiaries’ operations for such fiscal year), prepared in a manner consistent
with GAAP and with prior practices, and complete and correct in all material
respects, subject to normal year-end adjustments that, in the aggregate, are not
material to Borrower’s business operations, certified by a Responsible Officer;

 

(e) Other Statements.  Within fifteen (15) days of delivery, copies of all
statements, reports and notices made available to Borrower’s security holders
generally or to any holders of Subordinated Debt;

 

(f) [Reserved];

 

(b)                                 Management Discussion and Analysis Reports. 
Contemporaneous with the delivery of each set of consolidated financial
statements referred to in Section 6.2(a), a report setting forth management’s
analysis and discussion of the condition (financial and otherwise) and
operations in respect of the business of the Borrower and its Subsidiaries;

 

(c)                                  Monthly Financial Statements.  On the date
provided to the New Bridge Lenders (or if the New Money Debt has been repaid in
full in accordance with the terms of the New Bridge Intercreditor Agreement, at
the request of Lender), the Borrower shall provide to the Lender a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of last fiscal
month, and the related consolidated statements of income or operations for such
fiscal month;

 

(d)                                 Other Statements; Compliance Certificate. 
(i) Contemporaneous with the delivery to the New Bridge Lenders (and in any case
no later than one (1) calendar day following such delivery), copies of all
statements, reports, notices made available to Borrower’s security holders
generally, to the New Bridge Lenders or to any other holders of Subordinated
Debt, including, without limitation, (A) notice of the occurrence of any
default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto and
(B) notice of the occurrence of any matter that has resulted or could reasonably
be expected to result in a Material Adverse Change; and (ii) upon delivery of
the financial statements referred to in Section 6.2(a) a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

 

(e)                                  Budget.  By no later than 11:59 p.m. (New
York, New York time) by the third Business Day of each calendar week, and
commencing for the first full week following the First Amendment Effective Date,
the Borrower shall deliver to the Lender variance reports (in substantially the
same format as the Budget) showing actual cash receipts and disbursements for
the immediately preceding week, noting therein all variances, on a line-item
basis, from values set forth for such period(s) in the Initial Budget or Budget,
as applicable.  For the avoidance of doubt, such weekly variance reports shall
include actual cash flows to Foreign Subsidiaries by geography broken down by
use of funds;

 

12

--------------------------------------------------------------------------------



 

(f)                                   Budget Updates. Borrower shall at the end
of every 4 week period commencing from the First Amendment Effective Date
propose an update to the then-existing Initial Budget or Budget, as the case may
be, adding thereto the forecast of cash receipts and cash disbursements for the
13 week period commencing on the date of such proposed update.  Each such update
and the line items reflecting Permitted Affiliate Services Payments shall be
subject to the consent of the New Bridge Lenders (and, if the New Money Debt is
repaid in full in accordance with the New Bridge Credit Agreement, the Lender,
such consent not to be unreasonably withheld), and to the extent such consent is
provided, the Budget shall be amended, and if no consent is provided, the prior
Budget shall remain in effect; provided, that the Lender agrees that the line
items in any proposed update reflecting any of the following shall not be
subject to such consent requirement: (1) professional fees — restructuring in
any nine week period to be increased by up to 15% from the amount set forth for
such line item in the corresponding nine week period in the most recently
approved Budget and (2) payroll and benefits in any nine week period to be
increased by up to 15% from the amount set forth for each such line item in the
corresponding nine week period in the most recently approved Budget (provided
that any increase in payroll or benefits for those employees listed on Schedule
6.01(e) of the New Bridge Credit Agreement shall not count against such 15% cap
but, for the avoidance of doubt, each budget update for such increase shall be
subject to the aforementioned consent right of the New Bridge Lenders (and, if
the New Money Debt is repaid in full in accordance with the New Bridge Credit
Agreement, the Lender) so long as the cumulative percentage increases during the
term of this Agreement for the items in clauses (1) and (2) do not exceed 50
percentage points beginning with the first revised Budget proposed after the
First Amendment Effective Date.  The Initial Budget and each proposed update
shall include a memo item reflecting cumulative transfers that may be required
to Foreign Subsidiaries irrespective of expense categories.  Each proposed
update to the Initial Budget and any subsequent Budget shall include: (i) a
consolidating cash flow schedule illustrating budgeted cash flows for the
Foreign Subsidiaries aggregated by geography and broken down by use of funds;
and (ii) a schedule of the updated proposed Budget variances segregating changes
for payroll for those employees listed on Schedule 6.01(e) of the New Bridge
Credit Agreement from any other changes for payroll and benefits;

 

(g)                                 Legal Action Notice.  A prompt report of any
legal actions pending or threatened in writing againstPromptly after a
Responsible Officer obtains knowledge thereof, the commencement of, or any
material development in, any litigation or governmental proceeding (including
without limitation pursuant to any applicable environmental laws) pending
against the Borrower or any of itsthe Subsidiaries that would result in damages
or costs to Borrower or any of its Subsidiaries of, individually or in the
aggregate, Three Hundred Thousand Dollars ($300,000) or more;could reasonably be
expected to be determined adversely and, if so determined, to result in a
Material Adverse Change;

 

(h) [Reserved];

 

(h)                                 Other Financial Information.  Other
financial information reasonably requested by Lender, including, without
limitation, copies of all notices, requests and other documents received by any
Loan Party or any of its Subsidiaries under or pursuant to any instrument,
indenture, loan or credit or similar agreement relating to Indebtedness in
excess of three hundred thousand Dollars ($300,000) regarding or related to any
breach or default by any party thereto or any other event that could materially
impair the value of the interests or the rights of any Loan Party or otherwise
result in a Material Adverse Change and copies of any amendment, modification or
waiver of any provision of any such instrument, indenture, loan or credit or
similar agreement relating to Indebtedness in excess of the three hundred
thousand Dollars ($300,000) and, from time to time upon request by Lender, such
information and reports regarding such instruments,

 

13

--------------------------------------------------------------------------------



 

indentures and loan and credit and similar agreements relating to Indebtedness
in excess of three hundred thousand Dollars ($300,000) as Lender may reasonably
request; and

 

(i)                                     Subordinated Lender Notices to New
Bridge Lenders.  Copies of all notices to or from, and agreements and documents
(including any amendments or modifications thereto) entered into with, the
SubordinatedNew Bridge Lenders (or the Subordinated Loan AgentNew Bridge Agent)
(including, without limitation, any notices delivered pursuant to Section 6.02
of the New Bridge Credit Agreement) or the holders of the Convertible Notes (or
the trustee thereof), in each case, within fiveone (1) Business DaysDay of
delivery, receipt or execution, (as the case may be; and).  For the avoidance of
doubt, all such notices, agreements and documents shall be delivered to Lender
in the same form received or delivered to Borrower.

 

6.3                               Maintenance of Properties.  Maintain, preserve
and protect all of its material properties and equipment that are used or useful
in the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and make
all commercially reasonable and appropriate repairs, renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof except
where failure to do so would not reasonably be expected to materially adversely
affect the use of the related property.

 

(j) Other Financial Information.  Other financial information reasonably
requested by Lender.

 

6.3 Inventory; Returns.  Keep all Inventory in good condition, free from
material defects.  Returns and allowances between Borrower and its account
debtors shall follow Borrower’s customary practices as they exist at the
Effective Date.  Borrower must promptly notify Lender of all returns,
recoveries, disputes and claims that involve more than Three Hundred Thousand
Dollars ($300,000).

 

6.4                               Taxes; Pensions.  Timely file, and require
each of its Subsidiaries to timely file, all required tax returns and reports
and timely pay, and require each of its Subsidiaries to timely pay, all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower and each of its Domestic Subsidiaries, except for deferred payment of
any taxes contested pursuant to the terms of Section 5.7 hereof, and shall
deliver to Lender, promptly following demand, appropriate certificates attesting
to such payments5.8 hereof, and pay all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms.

 

6.5                               Insurance.  Keep its business and the
Collateral insured for risks and in amounts standard for companies in Borrower’s
or Guarantor’s industry and location and as Lender may reasonably request. 
Insurance policies shall be in a form, with companies, and in amounts that are
reasonably satisfactory to Lender.  WithinThe Borrower shall, within a
reasonable period of time, upon Lender’s written request, (a) cause all property
policies to have a lender’s loss payable endorsement showing Lender as lender
loss payee and use commercially reasonable efforts to cause such endorsement to
provide that the insurer must give Lender at least twenty (20) days’ notice
before canceling, amending, or declining to renew its policy.  upon Lender’s
written request, and (b) cause all liability policies shallto show, or have
endorsements showing, Lender as an additional insured, and use commercially
reasonable efforts to cause all such policies (or the loss payable and
additional insured endorsements) shallto provide that the insurer shall give
Lender at least twenty (20) days’ notice before canceling, amending, or
declining to renew its policy.  At Lender’s request, Borrowereach Loan Party
shall deliver certified copies of insurance policies and evidence of all premium
payments.  Proceeds payable under any casualty policy shall, at Lender’s option,
be payable to Lender on account of the Obligations.  Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,

 

14

--------------------------------------------------------------------------------



 

Borrowereach Loan Party shall have the option of applying the proceeds of any
casualty policy up to Two Hundred Fifty Thousand Dollars ($250,000) with respect
to any loss, but not exceeding Five Hundred Thousand Dollars ($500,000) in the
aggregate for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Lender has been granted a first priority (subject to (i) Permitted Liens that
expressly have superior priority to Lender’s Lien under this Agreement, and
(ii) in the case of Permitted Liens in favor of the Subordinated Lenders, the
New Bridge Intercreditor Agreement) security interest, and (b) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Lender, be payable to
Lender on account of the Obligations subject to the New Bridge Intercreditor
Agreement.

 

6.6                               Operating Accounts.

 

(a)                                 Maintain  Borrower’seach Loan Party’s
operating, depository, securities accounts and other Collateral Accounts, with
the banks and other depository institutions identified on the Perfection
Certificate or such other banks and other depository institutions as selected by
Borrowersuch Loan Party and upon reasonable prior written notice to Lender.

 

(b)                                 For each Collateral Account that Borrowera
Loan Party at any time maintains and in which there is on deposit for more than
three consecutive Business Days a balance of more than Fifty Thousand Dollars
($50,000) for any individual Collateral Account or Three Hundred Thousand
Dollars ($300,000) in the aggregate for all Collateral Accounts (except for such
amounts on deposit but subject to an uncleared check or in-process wire, ACH or
similar transfers), Borrower(other than any Excluded Account), each Loan Party
shall use its reasonable best efforts promptly to cause the applicable bank or
financial institution (excluding the Offshore Accounts) at or with which any
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
the Lien granted hereunder in such Collateral Account in accordance with the
terms hereunder which Control Agreement may not be terminated without the prior
written consent of Lender.  The provisions of the previous sentence shall not
apply to deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s employees
and identified to Lender by Borrower as such., other than pursuant to the terms
of the New Bridge Intercreditor Agreement.

 

6.7                               Protection of Intellectual Property Rights.
Except as expressly permitted by this Agreement:

 

(a) (i) Protect, defend and maintain the validity and enforceability of
Intellectual Property material to Borrower’s business; (ii) promptly advise
Lender in writing of material infringements of Intellectual Property material to
Borrower’s business; and (iii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Lender’s written consent.

 

(b) Provide written notice to Lender within fifteen (15) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public).  Borrower shall take such steps
as Lender reasonably requests to obtain the consent of, or waiver by, any person
whose consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Lender to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and
(ii) Lender to have the ability in the event of

 

15

--------------------------------------------------------------------------------



 

a liquidation of any Collateral to dispose of such Collateral in accordance with
Lender’s rights and remedies under this Agreement and the other Loan Documents.

 

(a)                                 Each Loan Party agrees that it will not
knowingly do any act or omit to do any act whereby any material Patent that is
necessary to the normal conduct of such Loan Party’s business may become
prematurely invalidated, abandoned, lapsed or dedicated to the public, and
agrees that it shall take commercially reasonable steps with respect to any
material products covered by any such Patent as necessary to establish and
preserve its rights under applicable patent laws.

 

(b)                                 Each Loan Party will, for each material
Trademark necessary to the normal conduct of such Loan Party’s business,
(i) maintain such Trademark in full force free from any adjudication of
abandonment or invalidity for non-use, (ii) maintain the quality of products and
services offered under such Trademark, (iii) display such Trademark with notice
of federal or foreign registration or claim of trademark or service mark as
required under applicable law and (iv) not knowingly use or knowingly permit its
licensees’ use of such Trademark in violation of any third-party rights.

 

(c)                                  Each Loan Party will, for each work covered
by a material Copyright necessary to the normal conduct of such Loan Party’s
business that it publishes, displays and distributes, use a copyright notice as
necessary and sufficient to establish and preserve its rights under applicable
copyright laws.

 

(d)                                 Each Loan Party will not do any act or omit
to do any act to cause such Loan Party’s Trade Secrets to lose its Trade Secret
status.

 

(e)                                  Each Loan Party shall notify the Lender
promptly if it knows that any material Patent, Trademark or Copyright necessary
to the normal conduct of such Loan Party’s business may imminently become
abandoned, lapsed or dedicated to the public, or of any materially adverse
determination or development, excluding office actions and similar
determinations or developments in the United States Patent and Trademark Office,
United States Copyright Office, any court or any similar office of any country,
regarding such Loan Party’s ownership of any such material Patent, Trademark or
Copyright or its right to register or to maintain the same.

 

(f)                                   Each Loan Party, either itself or through
any agent, employee, licensee or designee, shall (i) inform the Lender on a
quarterly basis of each application by itself, or through any agent, employee,
licensee or designee, for any Patent with the United States Patent and Trademark
Office and each registration of any Trademark or Copyright with the United
States Patent and Trademark Office, the United States Copyright Office or any
comparable office or agency in any other country filed during the preceding
twelve month period, and (ii) upon the reasonable request of the Lender,
promptly execute and deliver any and all agreements, instruments, documents and
papers as the Lender may reasonably request to evidence the Lender’s security
interest in such Patent, Trademark, or Copyright, including Intellectual
Property security documentation with respect to Intellectual Property acquired
or developed after the date hereof consisting of issued United States Patents
and applications therefor, registered United States Trademarks and applications
therefor, registered United States Copyrights and applications therefor,
exclusive Copyright Licenses in respect of registered United States Copyrights
for which such Loan Party is the licensee; provided that the provisions hereof
shall automatically apply to any such Intellectual Property and any such
Intellectual Property shall automatically constitute Collateral as if such would
have constituted Collateral at the time of execution hereof and be

 

16

--------------------------------------------------------------------------------



 

subject to the Lien and security interest created by this Agreement without
further action by any party.

 

(g)                                 Each Loan Party shall exercise its
reasonable business judgment consistent with the practice in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office or any comparable office or agency in any other country with
respect to maintaining and pursuing each application relating to any Patent,
Trademark and/or Copyright (and obtaining the relevant grant or registration)
material to the normal conduct of such Loan Party’s business and to maintain
(i) each issued Patent and (ii) the registrations of each Trademark and each
Copyright that is material to the normal conduct of such Loan Party’s business,
including, when applicable and necessary in such Loan Party’s reasonable
business judgment, timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if any
Loan Party believes necessary in its reasonable business judgment, to initiate
opposition, interference and cancellation proceedings against third parties.

 

(h)                                 In the event that any Loan Party knows or
has reason to know that any Collateral consisting of a Patent, Trademark or
Copyright necessary to the normal conduct of its business has been materially
infringed, misappropriated or diluted by a third party, such Loan Party shall,
if such Loan Party deems it necessary in its reasonable business judgment,
promptly take actions as are reasonably appropriate under the circumstances.

 

6.8                               Litigation Cooperation.  From the date hereof
and continuing through the termination of this Agreement, make available to
Lender, without expense to Lender, Borrowereach Loan Party and its officers,
employees and agents and Borrower’seach Loan Party’s books and records, to the
extent that Lender may deem them reasonably necessary to prosecute or defend any
third-party suit or proceeding instituted by or against Lender with respect to
any Collateral or relating to Borrower.

 

6.9 Access to Collateral; Books and Records.  Allow Lender, or its agents, at
reasonable times, on five (5) Business Days’ notice (provided no notice is
required if an Event of Default has occurred and is continuing), to inspect the
Collateral and audit and copy Borrower’s Books.  Such inspections or audits
shall be conducted no more often than once every twelve (12) months unless an
Event of Default has occurred and is continuing.  The foregoing inspections and
audits shall be at Borrower’s expense.

 

6.9                               Access to Collateral; Inspection Rights.

 

(a)                                 After the occurrence of an Event of Default
and during the continuance thereof, the Lender shall have the right to verify
under reasonable procedures the validity, amount, quality, quantity, value,
condition and status of, or any other matter relating to, the Collateral,
including, in the case of Accounts or Collateral in the possession of any third
person, by contacting Account Debtors or the third person possessing such
Collateral for the purpose of making such a verification.

 

(b)                                 Permit representatives and independent
contractors of the Lender (including, without limitation, financial advisors
retained by or for the benefit of the Lender or their counsel) to visit and
inspect any properties and books and records of the Borrower and its
Subsidiaries (subject, in the case of third party customer sites, to customary
access agreements) and to discuss its affairs, finances and accounts with its
directors, officers, advisors and independent public accountants, all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance

 

17

--------------------------------------------------------------------------------



 

notice to the Borrower; provided, however, that such visits and inspections
shall be coordinated through the Lender and any review of books and records
shall be done no more frequently than once per month absent the continuation of
an Event of Default.  The Lender shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants to the extent reasonably feasible.  Neither the Borrower nor any
Subsidiary shall be required to disclose to the Lender any information that, in
the opinion of counsel to the Borrower or such Subsidiary, is prohibited by law
to be disclosed, is subject to attorney client privilege or constitutes attorney
work product or the disclosure of which would cause a material breach of a
binding non-disclosure agreement with a third party to the extent such agreement
is not made in contemplation of the avoidance of this Section 6.9.

 

6.10                        Formation or Acquisition of Subsidiaries.  At the
time that Borrowereach Loan Party forms any direct or indirect Domestic
Subsidiary or acquires any direct or indirect Domestic Subsidiary after the
First Amendment Effective Date, Borrowereach Loan Party shall (a) cause such new
Domestic Subsidiary to become a co-borrowerGuarantor hereunder, together with
such appropriate financing statements, all in form and substance reasonably
satisfactory to Lender (including being sufficient to grant Lender a first
priority Lien (subject to (i) Permitted Liens that expressly have superior
priority to Lender’s Lien under this Agreement, and (ii) in the case of
Permitted Liens in favor of the Subordinated Lenders, the SubordinationNew
Bridge Intercreditor Agreement) in and to the assets of such newly formed or
acquired Domestic Subsidiary (substantially as described on Exhibit A hereto)),
(b) provide to Lender appropriate certificates and powers and financing
statements, pledging all of the direct or beneficial ownership interest in such
new Domestic Subsidiary, in form and substance reasonably satisfactory to
Lender, and (c) provide to Lender all other documentation in form and substance
reasonably satisfactory to Lender, including one or more opinions of counsel
satisfactory to Lender, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above.  Any
document, agreement, or instrument executed or issued pursuant to this
Section 6.10 shall be a Loan Document.

 

6.11                        Further Assurances.

 

(a)                                 Execute any further instruments and take
further action as Lender reasonably requests to perfect or continue its Liens in
the Collateral or to effect the purposes of this Agreement; provided, however,
that the foregoing shall not require the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance, legal opinions or
other deliverables with respect to, particular assets of the BorrowerLoan
Parties,  (i) if Lender and Borrowersuch Loan Party reasonably agree that the
cost, burden, difficulty or consequence of creating or perfecting such pledges
or security interests in such assets, or obtaining such title insurance, legal
opinions or other deliverables in respect of such assets, outweighs the benefits
to be obtained by the Lenders therefrom, and (ii) to the extent such actions
would be taken under the law of a jurisdiction other than an jurisdiction within
the United States with respect to any of Borrower’ssuch Loan Party’s assets
outside of the United States.  Without limiting the foregoing, (i) Borrower
shall deliver to Lender intellectual property security agreements in the
form(s) requested by Lender, duly executed, within ten (10) Business Days of the
Restatement Effective Date (or if such forms are later received from Lender, ten
(10) Business Days after receipt thereof), (ii) Borrower shall deliver to Lender
supplements to the Perfection Certificate in form and substance reasonably
satisfactory to Lender within ten (10) Business Days of the Restatement
Effective Date and and (iii) Borrower shall use commercially reasonable efforts
to deliver to Lender Control Agreement(s) with respect to each Collateral
Account required hereunder to be subject to such a control agreement within
forty-five (45) days of the Restatement Effective Date.

 

18

--------------------------------------------------------------------------------



 

(b)                                 Without limiting the foregoing, subject to
the New Bridge Intercreditor Agreement, to the extent not prohibited by any
Requirement of Law and not otherwise resulting in material adverse tax
consequences to the Borrower and its Subsidiaries, at the request of the Lender
(or automatically to the extent requested under the New Bridge Credit
Agreement), the Borrower shall cause its Foreign Subsidiaries designated by the
Lender to execute such guarantees, pledge agreements and security documents as
shall be customary in such local jurisdictions to grant to Lender, a guaranty of
the Obligations secured by the equity interests and substantially all assets of
such Subsidiaries within 45 days of such request (or such longer period as the
“Required Lenders” (as defined in the New Bridge Credit Agreement) may agree in
their sole discretion).

 

(c)                                  In addition, the Borrower shall deliver the
following within 30 days of the First Amendment Effective Date (or such longer
period as the New Bridge Lenders may agree): (i) Control Agreements with respect
to the Borrower’s deposit accounts listed in Section 5(b) of the Perfection
Certificate (other than Excluded Accounts), and (ii) insurance endorsements in
accordance with Section 6.5, in each case in form and substance reasonably
acceptable to the Lender (subject to indemnity provisions in such Control
Agreements being subject to the Lender’s approval in its sole discretion).

 

6.12                        Lender Calls. Up to one (1) time in every two-week
period, upon the reasonable request of the Lender, the Borrower’s chief
financial officer, together with the Borrower’s financial advisor shall hold a
conference call (at a mutually agreeable time, the cost of such call to be paid
by the Borrower) with the Lender, on which conference calls shall be reviewed
the Loan Parties’ financial performance, operations, current trends and variance
reports.

 

7                                         NEGATIVE COVENANTS

 

BorrowerThe Loan Parties shall not do, and shall not permit any of itstheir
respective Subsidiaries to do, any of the following without Lender’s prior
written consent (or as otherwise provided herein):

 

7.1                               Dispositions.  Except with respect to a
Permitted Myalept Spin-OutDesignated Licensing Transaction, convey, sell, lease,
transfer, assign, or otherwise dispose of (collectively, “Transfer”), or permit
any of its Subsidiaries to Transfer, all or any part of its business or
property, except for Transfers (a) Transfers of Inventory in the ordinary course
of business; (b) of worn-out,Transfers of obsolete, worn out or surplus
Equipment or unmerchantable Inventoryproperty, whether now owned or hereafter
acquired, in the ordinary course of business and Transfers of property no longer
used or useful in the conduct of the business of the Borrower and its
Subsidiaries, in each case to the extent constituting immaterial property;
(c) Transfers in connection with Permitted Liens and Permitted Investments;
(d) Transfers of non-exclusive licenses for the use of the property of Borrower
or its, Guarantor or their Subsidiaries in the ordinary course of business and
licenses that would not result in a legal transfer of title of the licensed
property but that may be exclusive in respects other than territory and that may
be exclusive as to territory only as to discreet geographical areas outside of
the United States; and (e) Transfers of Intellectual Property owned by a
Subsidiary of Borrower to any other Subsidiary of Borrower in the ordinary
course of business.; (f) Transfers (other than of material Intellectual Property
or of assets relating to metreleptin) for fair market value; provided that
(i) the aggregate amount of Transfers during any fiscal year does not exceed
$250,000, (ii) immediately prior to and immediately after giving effect to such
Transfer, no Default or Event of Default shall have occurred and be continuing
or would result therefrom and (iii) no less than one hundred percent (100%) of
the consideration received for any such Transfer is received in cash;
(g) Transfers of equipment or other assets, to the extent that such equipment is
exchanged for credit against the purchase price of similar replacement equipment
or assets or the

 

19

--------------------------------------------------------------------------------



 

proceeds of such Transfers are reasonably promptly applied to the purchase price
of similar replacement equipment, all in the ordinary course of business;
(h) Transfers constituting an Intellectual Property that is not material to the
conduct of the business of the Borrower and its Subsidiaries; (i) Transfers
otherwise permitted by Sections 7.4, 7.5 or 7.7 (and Transfers from any
Subsidiary that is not a Loan Party to any other Subsidiary that is not a Loan
Party); (j) Transfers in the ordinary course of business of Cash Equivalents;
and (k) Transfers where the aggregate value of the assets or property that are
subject to such Transfer is less than $100,000 in the aggregate during the term
of this Agreement.

 

7.2                               Changes in Business, Management, Ownership, or
Business Locations.  (a) Engage in or permit any of its Subsidiaries to engage
in any business other than the businesses currently engaged in by Borrower,
Guarantor and such Subsidiary, as applicable, or reasonably related, or
complementary,  thereto; provided, that Aegerion Securities Corporation shall
not engage in any business activities,  maintain any assets or incur any
Indebtedness, except it may maintain cash not to exceed $19,000,000 for the
period commencing on December 15, 2018 and ending on January 4, 2019, after
which period such cash shall be immediately returned to the Borrower;
(b) liquidate or dissolve; or (c) permit a Change of Control; provided that the
Myalept Spin-Out Transaction shall be permitted if the Successor Company
acknowledges that the Liens granted hereunder (and, for the avoidance of doubt,
under the Original Loan Agreement) with respect to any assets subject to the
Myalept Spin-Out Transaction continue to secure the Obligations and delivers a
duly executed joinder to this Agreement as a co-borrower or otherwise as a joint
and several obligor of the Obligations to the extent of such Collateral  and
such other related documentation as Lender may reasonably request, all such
documentation to be in form and substance reasonably satisfactory to Lender (the
“Permitted Myalept Spin-Out Transaction”)..

 

BorrowerThe Loan Parties shall not, and shall not permit any of itstheir
respective Subsidiaries to, without at leastnotice to Lender within fifteen (15)
days prior written notice to Lenderof such change: (1) add any new offices or
business locations, including warehouses (unless each such new office or
business location contains less than Five Hundred Thousand Dollars ($500,000) in
Borrower’s or Guarantor’s assets or property) or deliver any portion of the
Collateral valued, individually or in the aggregate, in excess of Five Hundred
Thousand Dollars ($500,000) to a bailee at a location other than to a bailee and
at a location already disclosed in the Perfection Certificate (as it may be
updated from time to time pursuant to the provisions of Section 5.1), (2) change
its jurisdiction of organization, (3) change its organizational structure or
type, (4) change its legal name, or (5) change any organizational number (if
any) assigned by its jurisdiction of organization.  If Borrower intends to
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of Five Hundred Thousand Dollars ($500,000) to a bailee, and Lender
and such bailee are not already parties to a bailee agreement governing both the
Collateral and the location to which Borrower intends to deliver the Collateral,
then Borrower shall use reasonable efforts to deliver a bailee agreement in form
and substance satisfactory to Lender in its reasonable discretion prior thereto.

 

7.3                               Mergers or Acquisitions.  Other than a
Permitted Myalept Spin-Out Transaction, mergeMerge or consolidate, or permit any
of its Subsidiaries to merge or consolidate, with any other Person, or acquire,
or permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person.  A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.

 

7.4                               Indebtedness.  Create, incur, assume, or be
liable for any Indebtedness, or permit any Subsidiary to do so, other than
Permitted Indebtedness.

 

20

--------------------------------------------------------------------------------



 

7.5                               Encumbrance.  Create, incur, allow, or suffer
any Lien on any of its property, or assign or convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, permit any Collateral not to be subject to
the security interest granted herein, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Lender) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.

 

7.6                               Maintenance of Collateral Accounts.  Maintain
any Collateral Account except pursuant to the terms of Section 6.6(b) hereof.

 

7.7                               Distributions; Investments.  Except with
respect to Permitted Affiliate Services Payments, Tax Distribution (to the
extent set forth in the Budget) or a Permitted Myalept Spin-OutDesignated
Licensing Transaction (including, for the avoidance of doubt, payment of the
Permitted Designated Licensing Transaction Amount), (a) pay any dividends or
make any distribution or payment on the account of its capital stock or redeem,
retire or purchase any of its capital stock, provided that (i) Borrower may
convert any of its convertible securities into other securities pursuant to the
terms of such convertible securities or otherwise in exchange thereof, (ii) the
Borrower and each Subsidiary may pay dividends solely in common stock andor
other Equity Interests of such Person, (iii) any Subsidiary of Borrower may make
dividends or distributions to Borrower, Guarantor or to any of itstheir
Subsidiaries in the ordinary course of business, (iv) to the extent Borrower
would otherwise be prohibited by this Section 7.7, Borrower may pay the fees of
non-insider directors to the extent expressly set forth in the Budget and
reimburse reasonable expense, and (v) so long as no Event of Default has
occurred and is continuing, Borrower may make payments to Novelion to be used
for (x) customary director indemnification payments to Novelion’s director
nominees serving on the board of directors of Borrower, and (y) financial and
other reporting and similar customary administrative costs and expenses
attributable and fairly allocable to the Loan Parties (including audit and
professional fees and other ordinary course operating and administrative
expenses incurred by Novelion in its capacity as the ultimate holding company of
the Borrower), in the case of this clause (y) to the extent expressly set forth
in the Budget; or (b) directly or indirectly make any Investment other than
Permitted Investments, or permit any of its Subsidiaries to do so.

 

7.8                               Transactions with Affiliates.  Except with
respect to a Permitted Myalept Spin-OutAffiliate Services Payment, a Permitted
Designated Licensing Transaction, directly or indirectly or as set forth in the
Perfection Certificate, enter into or permit to exist any material transaction
of any kind with any Affiliate of the Borrower, except for transactions that
arewhether or not in the ordinary course of Borrower’s business, upon fair and
reasonable terms that are no less favorable to Borrower than would be obtained
in an arm’s length transaction with a non-affiliated Person.business, other
than:

 

(a)                                 transactions to the extent expressly set
forth in the Budget including Permitted Affiliate Services Payments;

 

(b)                                 any transactions expressly permitted under
Section 7.3 and Section 7.7; provided that all parties to such transactions are
Loan Parties or their wholly-owned Subsidiaries;

 

(c)                                  so long as it has been approved by the
Borrower’s or its applicable Subsidiary’s board of directors or other governing
body to the extent required in accordance with applicable law, (i) customary
indemnifications of non-officer directors of the Loan Parties and their
respective Subsidiaries and (ii) the payment of reasonable and customary

 

21

--------------------------------------------------------------------------------



 

compensation and indemnification arrangements and benefit plans for officers and
employees of the Loan Parties and their respective Subsidiaries in the ordinary
course of business, in each case to the extent expressly set forth in the Budget
and approved by all independent directors of the Borrower’s board of directors;
provided, such indemnifications shall not be required to be set forth in the
Budget; and

 

(d)                                 transactions under the agreements existing
on the First Amendment Effective Date and listed on Schedule IX of the
Perfection Certificate; provided, that any expenditures, monetary transfers or
other use of cash or the proceeds of any Term Loans are set forth in the Budget.

 

7.9                               SubordinatedOther Debt.  (a) Make or permit
any payment on any SubordinatedNew Bridge Debt, except under the terms of the
subordination, intercreditor, or other similar agreement to which such
Subordinated Debt is subject, (b) amend any provision in any document relating
to the Subordinated Debt, except underNew Bridge Credit Agreement (unless such
payment is expressly prohibited by the terms of the SubordinationNew Bridge
Intercreditor Agreement or other subordination agreement, if any, to which such
New Bridge Debt is subject), or (cb) make or permit any distribution or payment
(whether in cash or otherwise) of principal or interest on any Indebtedness, or
seek or obtain approval by the Board to permit the foregoing, other than on
(i) the Indebtedness of the Borrower owing to the Lender pursuant to this
Agreement, or (ii) on any SubordinatedNew Bridge Debt, as permitted pursuant to
the preceding clause (a). ; provided, that, notwithstanding anything herein to
the contrary, subject to Section 6.2(i), the Loan Parties shall not be
prohibited from amending or modifying any provision in any document relating to
the New Bridge Debt unless such amendment or modification is prohibited under
the terms of the New Bridge Intercreditor Agreement.

 

7.10                        OFAC. (a) Become a person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079 (2000)), (b) engage in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner that violates Section 2 of such executive order or
(c) become a person on the list of “Specially Designated Nationals and Blocked
Persons” or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

 

7.11                        7.10 Compliance.  Become with Laws. (a) (i) Violate
any Anti-Terrorism Laws, (ii) engage in any transaction, investment, undertaking
or activity that conceals the identity, source or destination of the proceeds
from any category of prohibited offenses designated by the Organization for
Economic Co-operation and Development’s Financial Action Task Force on Money
Laundering or (iii) permit any of their respective Affiliates to violate these
laws or engage in these actions; (b) deal in, or otherwise engage in any
transaction related to, any property or interests in property blocked pursuant
to Anti-Terrorism Law, (ii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempt to
violate, any of the prohibitions set forth in any Anti-Terrorism Law or
(iii) permit any of their respective Affiliates to do any of the foregoing; or
(c) become an “investment company” or a company controlled by an “investment
company”, under the Investment Company Act of 1940, as amended, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Term Loans for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail

 

22

--------------------------------------------------------------------------------



 

to (a) comply with the Federal Fair Labor Standards Act or (b) violate any other
law or regulation, if the violation would reasonably be expected to have a
material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which would reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental
agency..

 

7.12                        Compliance with Budget.  Except as otherwise
provided herein or approved by the “Required Lenders” (as defined in the New
Bridge Credit Agreement) (or if the New Senior Debt (as defined in the New
Bridge Credit Agreement) is repaid in full in accordance with the New Bridge
Credit Agreement, the Lender), the Loan Parties shall not (a) use any cash or
the proceeds of any Term Loans or Collateral or the proceeds thereof in a manner
or for a purpose other than in accordance with this Agreement and the Budget,
(b) permit operating disbursements (as defined in the Initial Budget) for the
first week following the First Amendment Effective Date, to be more than the
corresponding amounts set forth in the Initial Budget for such period subject to
a variance of not greater than 25%, (c) permit operating disbursements (as
defined in the Initial Budget) for the two week period following the First
Amendment Effective Date, to be more than the corresponding amounts set forth in
the Initial Budget for such period, subject to a variance of not greater than
25%, and (d) permit operating disbursements (as defined in the Initial Budget or
Budget, as then applicable) for the third week and each week thereafter, to be
tested after the fourth week after the First Amendment Effective Date on a
trailing four week basis, to be more than the corresponding amounts set forth in
the Initial Budget or Budget, as then applicable, for such period, subject to a
variance of not greater than 15% (the foregoing covenants (b), (c) and (d) to be
tested every week, commencing with the first week following the First Amendment
Effective Date), (e) permit cumulative total cash receipts (as defined in the
Initial Budget) for the first two full weeks after the First Amendment Effective
Date to be less than the corresponding amounts set forth in the Initial Budget
for such period subject to a variance of not greater than 25%, (f) permit
cumulative total cash receipts (as defined in the Initial Budget or Budget, as
then applicable) for the fourth week after the First Amendment Effective Date
and every two weeks thereafter, to be no less than the corresponding amounts set
forth in the Initial Budget or Budget, as then applicable, for such two week
period, subject to a variance of not greater than 20% (the foregoing covenants
(e) and (f) to be tested every second week, commencing with the second full week
following the First Amendment Effective Date); provided further for 7.12(e) and
7.12(f), if a cash receipt that was scheduled to be received in the Initial
Budget or Budget, as then applicable, in the week this covenant is tested is
received within three business days after the test week, this receipt shall be
applied as if it was received during the test week.  Notwithstanding anything in
this Agreement or the other Loan Documents to the contrary, in no event shall
the Loan Parties make any expenditures, payments, repayments or prepayments,
dividends, distributions, reimbursements or similar transaction to Novelion or
any Subsidiary thereof (excluding Borrower and any Subsidiary thereof) during
the term of this Agreement unless expressly set forth in the line item of the
Budget titled “Permitted Affiliate Services Payments” or expressly permitted by
the New Bridge Intercreditor Agreement.

 

8                                         EVENTS OF DEFAULT

 

The delivery by Lender of a notice (a “Default Notice”) that one of the
following shall have occurred shall constitute an event of default (an “Event of
Default”) under this Agreement, provided that the mere occurrence of any event
or condition set forth in Section 8.5 and 8.6 shall be an Event of Default upon
its occurrence or existence, as the case may be:

 

23

--------------------------------------------------------------------------------



 

The occurrence of any one of the following shall constitute an event of default
(an “Event of Default”) under this Agreement:

 

8.1                               Payment Default.  BorrowerAny Loan Party fails
to pay (ai) make any paymentwhen and as required to be paid herein, any amount
of principal of theany Term Loan when due oror (ii) within three (3) Business
Days after the same becomes due in cash, any interest on any Term Loans within
three Business Days after its due date, or (b) pay any other Obligations within
ten (10) Business Days after such Obligations are due and payable (it being
understood that no such cure period shall apply to payments due on the Term Loan
Maturity Date)..  During the cure period, the failure to make or pay any payment
specified under clause (a) or (b) hereunder is not an Event of Default;Loan or
any other amount payable hereunder or with respect to any other Loan Document;

 

8.2                               Covenant Default.

 

(a)                                 BorrowerAny Loan Party fails or neglects to
perform any obligation in Sections 6.2(c), 6.2(d), 6.2(e), 6.2(f), 6.5, 6.6,
6.76.11(b), or 6.106.12 or violates any covenant in Section 7; or

 

(b)                                 BorrowerAny Loan Party fails or neglects to
perform, keep, or observe any other term, provision, condition, covenant or
agreement contained in this Agreement or any Loan Documents, and as to any
default (other than those specified in this Section 8) under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure the default within tenfifteen (1015) days after the occurrence thereof;
provided, however, that if the default cannot by its nature be cured within the
ten (10) day period or cannot after diligent attempts by Borrower be cured
within such ten (10) day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional period (which shall not
in any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default.  Cure periods provided under this section shall not apply,
among other things, to financial covenants or any other covenants set forth in
clause (a) above;receipt by the Borrower of written notice thereof by the
Lender;

 

8.3                               [Reserved].

 

8.4                               Restraint on Business.  Any Loan Party is
enjoined, restrained or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs or any Loan Party or
any of their respective Subsidiaries’ cessation of all or any material part of
its business operations (other than in connection with a sale of assets
permitted by the Loan Documents or otherwise consented to by the Lender);

 

8.5                               Insolvency; Attachment; Levy.  (a) Any Loan
Party or any Subsidiary institutes or consents to the institution of any
Insolvency Proceeding, or makes a general assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
interim receiver, receiver and manager, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
interim receiver, receiver and manager, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any Insolvency Proceeding relating to any such Person or to all or any material
part of its property is instituted without the consent of such Person and
continues undismissed or unstayed for sixty (60) calendar days; or an order for
relief is entered in any such

 

24

--------------------------------------------------------------------------------



 

Insolvency Proceeding; (b) any Loan Party or any Subsidiary becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due; or (c) any writ or warrant of attachment or execution or similar
process in respect of a claim in excess of Three Hundred Thousand Dollars
($300,000)is issued or levied against all or any material part of the property
of the Loan Parties and their Subsidiaries, taken as a whole, and is not
released, vacated, stayed or fully bonded within sixty (60) days after its issue
or levy;

 

8.6                               Other Agreements.  Any Loan Party or any
Subsidiary (A) fails to make any payment beyond the applicable grace period with
respect thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount of not less than
Three Hundred Thousand Dollars ($300,000), or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; (it being acknowledge and agreed that any “Event
of Default” under Article VIII of the New Bridge Credit Agreement (or any
successor provision) shall be an Event of Default under this Section 8.6);

 

8.3 Material Adverse Change.  A Material Adverse Change occurs and continues for
more than ten (10) Business Days;

 

8.4 Attachment; Levy; Restraint on Business.

 

(a) (i) a notice of lien or levy is filed against any of Borrower’s assets by
any government agency, and the same is not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); or

 

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any material part of
its business;

 

8.5 Insolvency.  (a) Borrower or any Responsible Officer makes a public
statement or provides a written notice to any Person to the effect that Borrower
is unable to pay its debts (including trade debts) as they become due;
(b) Borrower begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is
begun against Borrower and not dismissed or stayed within forty-five (45) days;

 

8.6 Other Agreements.  There is, under any agreement to which Borrower is a
party with a third party or parties (including, for the avoidance of doubt, the
Subordinated Loan Agreement or the Indenture), (a) any default resulting in a
right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of Three Hundred Thousand Dollars ($300,000); or (b) any default by
Borrower, the result of which would have a material adverse effect on Borrower’s
and its Subsidiaries’ business, taken as a whole;

 

8.7                               Judgments.  Other than any Disclosed
Settlement, one or more final judgments, orders, or decreesThere is entered
against any Loan Party or any Subsidiary a final judgment or order for the
payment of money in an amount, individually or in the aggregate, of at
leastaggregate

 

25

--------------------------------------------------------------------------------



 

amount exceeding Three Hundred Thousand Dollars ($300,000) (to the extent not
covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower and the
same are not, within ten (10) days after the entry thereofthe insurer has been
notified of such judgment or order and does not deny or fail to confirm
coverage) and such judgment or order shall not have been satisfied, vacated,
discharged or execution thereof stayed or bonded pending an appeal, or such
judgments are not discharged prior to the expiration of any such stay for a
period of sixty (60) consecutive days;

 

8.8                               Misrepresentations.  BorrowerAny Loan Party
makes any representation, warranty, or other statement now or later in this
Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

 

8.9                               Subordination AgreementAgreements;
Subordinated Debt.  Any document, instrument, or agreement evidencing any Roll
Up Loans or Subordinated Debt or the Subordination(including the New Bridge
Intercreditor Agreement or any other subordination agreement) shall for any
reason be revoked or invalidated or otherwise cease to be in full force and
effect, any PersonNew Lender (as defined in the New Bridge Intercreditor
Agreement) shall be in breach thereof (including receipt of any payment or other
property in violation of the SubordinationNew Bridge Intercreditor Agreement or
any other subordination agreement) or contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder, or the Obligations shall for any reason be subordinated or shall not
have the priority contemplated by this Agreement; or, except as set forth in the
New Bridge Intercreditor Agreement;

 

8.10 Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that would
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal has, or would reasonably be expected to have, a
Material Adverse Change.

 

8.10                        Change of Control; Structure.  There occurs any
(i) Change of Control or (ii) any change to the ownership of direct and indirect
Subsidiaries of Novelion from the ownership structure set forth on Schedule I to
the Perfection Certificate;

 

8.11                        Liens.  Any Loan Document shall for any reason cease
to create a valid and perfected Lien (having the priorities specified therein
and the New Bridge Intercreditor Agreement) on and security interest in the
Collateral;

 

8.12                        Dissolution or Liquidation.  Any Loan Party
voluntarily or involuntarily dissolves or is dissolved, liquidates or is
liquidated or files a motion with a bankruptcy court seeking authorization to
dissolve or liquidate; or

 

8.13                        Invalidity of Loan Documents.  Any material
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document (other than as a
result of repayment in full of the Obligations), purports to revoke or rescind
any Loan Document or asserts that any Loan Document is invalid or unenforceable.

 

26

--------------------------------------------------------------------------------



 

9                                         LENDER’S RIGHTS AND REMEDIES.

 

9.1                               Rights and Remedies.  While an Event of
Default occurs and continues Lender may, without notice or demand, do any or all
of the following, to the extent not prohibited by applicable law;

 

(a)                                 declare all Obligations immediately due and
payable (but if an Event of Default described in Section 8.5 occurs all
Obligations are immediately due and payable without any action by Lender);

 

(b)                                 stop advancing money or extending credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Lender;

 

(c) [Reserved];

 

(d) [Reserved];

 

(c)                                  (e) settle or adjust disputes and claims
directly with account debtors for amounts on terms and in any order that Lender
considers advisable, notify any Person owing Borrowera Loan Party money of
Lender’s security interest in such funds, and verify the amount of such account;

 

(d)                                 (f) make any payments and do any acts it
considers necessary or reasonable to protect the Collateral and/or its security
interest in the Collateral.  BorrowerEach Loan Party shall assemble the
Collateral if Lender requests and make it available as Lender designates at any
location that is reasonably convenient to Lender and Borrowersuch Loan Party. 
Lender may peaceably enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred.  BorrowerEach Loan Party grants Lender a
license to enter and occupy any of its premises, without charge, by Borrowersuch
Loan Party, to exercise any of Lender’s rights or remedies;

 

(g) [Reserved];

 

(e)                                  (h) ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell the
Collateral.  Lender is hereby granted a non-exclusive, royalty-free license or
other right to use, without charge, Borrower’seach Loan Party’s labels, Patents,
Copyrights, mask works, rights of use of any name, trade secrets, trade names,
Trademarks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Lender’s exercise of its rights under
this Section, Borrower’seach Loan Party’s rights under all licenses and all
franchise agreements inure to Lender’s benefit;

 

(i) [Reserved];

 

(f)                                   (j) demand and receive possession of
Borrower’seach Loan Party’s Books; and

 

(g)                                 (k) exercise all rights and remedies
available to Lender under the Loan Documents or at law or equity, including all
remedies provided under the Code (including disposal of the Collateral pursuant
to the terms thereof).

 

9.2                               Power of Attorney.  BorrowerEach Loan Party
hereby irrevocably appoints Lender as its lawful attorney-in-fact, exercisable
upon the occurrence and during the continuance of an Event of

 

27

--------------------------------------------------------------------------------



 

Default, to: (a) endorse Borrower’ssuch Loan Party’s name on any checks or other
forms of payment or security; (b) sign Borrower’ssuch Loan Party’s name on any
invoice or bill of lading for any Account or drafts against account debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
account debtors, for amounts and on terms Lender determines reasonable;
(d) make, settle, and adjust all claims under Borrower’ssuch Loan Party’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, and adverse claim in or to the Collateral, or any judgment
based thereon, or otherwise take any action to terminate or discharge the same;
and (f) transfer the Collateral into the name of Lender or a third party as the
Code permits.  BorrowerEach Loan Party hereby appoints Lender as its lawful
attorney-in-fact to sign Borrower’ssuch Loan Party’s name on any documents
necessary to perfect or continue the perfection of Lender’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Lender is under no further obligation to make Term Loans hereunder. 
Lender’s foregoing appointment as Borrower’ssuch Loan Party’s attorney in fact,
and all of Lender’s rights and powers, coupled with an interest, are irrevocable
until all Obligations (other than inchoate indemnity obligations) have been
fully repaid and performed.

 

9.3                               Protective Payments.  If Borrowera Loan Party
fails to obtain the insurance called for by Section 6.5 or fails to pay any
premium thereon or fails to pay any other amount which Borrowersuch Loan Party
is obligated to pay under this Agreement or any other Loan Document, Lender may
obtain such insurance or make such payment, and all amounts so paid by Lender
are Lender Expenses and immediately due and payable, bearing interest at the
then highest rate applicable to the Obligations, and secured by the Collateral. 
Lender will make reasonable efforts to provide Borrowersuch Loan Party with
notice of Lender obtaining such insurance at the time it is obtained or within a
reasonable time thereafter.  No payments by Lender are deemed an agreement to
make similar payments in the future or Lender’s waiver of any Event of Default.

 

9.4                               Application of Payments and Proceeds Upon
Default.  If an Event of Default has occurred and is continuing, Lender may
apply any funds in its possession, whether from payments, proceeds realized as
the result of any collection of Accounts or other disposition of the Collateral,
or otherwise, to the Obligations in such order as Lender shall determine in its
sole discretion.  Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Lender for any deficiency.  If
Lender, in its good faith business judgment, directly or indirectly enters into
a deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Lender shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Lender of
cash therefor.

 

9.5                               Lender’s Liability for Collateral.  So long as
Lender complies with applicable law and reasonable banking practices regarding
the safekeeping of the Collateral in the possession or under the control of
Lender, Lender shall not be liable or responsible for: (a) the safekeeping of
the Collateral; (b) any loss or damage to the Collateral; (c) any diminution in
the value of the Collateral; or (d) any act or default of any carrier,
warehouseman, bailee, or other Person.  BorrowerEach Loan Party bears all risk
of loss, damage or destruction of the Collateral.

 

9.6                               No Waiver; Remedies Cumulative.  Lender’s
failure, at any time or times, to require strict performance by Borrowerany Loan
Party of any provision of this Agreement or any other Loan Document shall not
waive, affect, or diminish any right of Lender thereafter to demand strict
performance and compliance herewith or therewith.  No waiver hereunder shall be
effective unless signed by the party granting the waiver and then is only
effective for the specific instance and purpose for which it is given.  Lender’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative.  Lender has all rights and remedies provided under the Code, by law,
or in equity.  Lender’s exercise of

 

28

--------------------------------------------------------------------------------



 

one right or remedy is not an election and shall not preclude Lender from
exercising any other remedy under this Agreement or other remedy available at
law or in equity, and Lender’s waiver of any Event of Default is not a
continuing waiver.  Lender’s delay in exercising any remedy is not a waiver,
election, or acquiescence.

 

9.7                               Demand Waiver.  BorrowerEach Loan Party waives
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Lender on which Borrowersuch Loan Party is liable.

 

10                                  NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail;
(c) one (1) Business Day after deposit with a reputable overnight courier with
all charges prepaid; or (d) when delivered, if hand-delivered by messenger, all
of which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below.  Lender or, Borrower or
Guarantor may change its mailing or electronic mail address or facsimile number
by giving the other party written notice thereof in accordance with the terms of
this Section 10.

 

If to Borrowerany Loan Party:                 Aegerion Pharmaceuticals, Inc.
One Main Street, Suite 800
Cambridge, MA 02142
Attn: Barbara Chan, President                           
Fax:  617-945-7968

Email:  barbara.chan@aegerion.com

 

With a copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attn: Leonard Klingbaum                                            
Fax:  212-728-9290

Email:  lklingbaum@willkie.com

 

If to
Lender:                                                                                                                          
Novelion Therapeutics Inc.
c/o Norton Rose Fulbright
1800 - 510 West Georgia Street, Vancouver, BC V6B 0M3 Canada

Attn: Michael Price, Chief Financial OfficerBen Harshbarger, General Counsel
Email: michael.price@novelion.comben.harshbarger@novelion.com

 

With a copy (which shall not constitute notice) to:

 

29

--------------------------------------------------------------------------------



 

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Attn: Anna Dodson

Fax: 617-977-9451

Email: adodson@goodwinlaw.com

 

11                                  CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER

 

New York law governs the Loan Documents.  BorrowerEach Loan Party and Lender
each submit to the exclusive jurisdiction of the State and Federal courts in New
York, New York; provided, however, that nothing in this Agreement shall be
deemed to operate to preclude Lender from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Lender.  BorrowerEach Loan Party expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and Borrowereach Loan Party hereby waives any objection that it may have based
upon lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable, relief as is deemed
appropriate by such court.  BorrowerEach Loan Party hereby waives personal
service of the summons, complaints, and other process issued in such action or
suit and agrees that service of such summons, complaints, and other process may
be made by registered or certified mail addressed to Borrowersuch Loan Party at
the address set forth in Section 10 of this Agreement and that service so made
shall be deemed completed upon the earlier to occur of Borrower’ssuch Loan
Party’s actual receipt thereof or three (3) days after deposit in the U.S.
mails, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, GUARANTOR AND
LENDER EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS.  THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTHALL PARTIES TO ENTER INTO
THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12                                  GENERAL PROVISIONS

 

12.1                        Successors and Assigns.  This Agreement binds and is
for the benefit of the successors and permitted assigns of each party. 
BorrowerNeither Loan Party may not assign this Agreement or any rights or
obligations under it without Lender’s prior written consent (which may be
granted or withheld in Lender’s discretion).  Lender has the right (with the
consent of Borrower (not to be unreasonably withheld, delayed or conditioned),
unless an Event of Default has occurred and is continuing or the Term Loan
Maturity Date has occurred in either such case no such consent shall be
required), to sell, transfer, assign, negotiate, or grant participation in all
or any part of, or any interest in, Lender’s obligations, rights, and benefits
under this Agreement and the other Loan Documents, subject to Sections 12.2.1
and 12.2.2.

 

12.2                        Register and Participants.

 

12.2.1              Register.  Each Lender shall provide, and Borrower shall
maintain at its offices, a copy of each agreement pursuant to which any Lender
purports to sell, transfer, assign, negotiate, or grant participation in all or
any part of, or any interest in, such Lender’s obligations, rights, and benefits
under this Agreement and the other Loan Documents.   Borrower shall maintain at
its offices a register for the

 

30

--------------------------------------------------------------------------------



 

recordation of the names and addresses of Lenders, and the commitments of, and
principal amounts (and stated interest) owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and Borrower and Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender and the owner of the amounts owing to it under the Loan Documents as
reflected in the Register for all purposes of the Loan Documents.  The Register
shall be available for inspection by any Lender, at any reasonable time and from
time to time upon reasonable prior notice.  No sale, transfer, assignment or
negotiation of all or any part of, or any interest in, such a Lender’s
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall be permitted or effective unless it is recorded on the Register.

 

12.2.2              Participations.  Any Lender may at any time grant
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, or Borrower or any of Borrower’s Affiliates or
Subsidiariesa Loan Party or any of Affiliate or Subsidiary of any Loan Party)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement and other Loan Documents; provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) Borrowerthe Loan Parties and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement. BorrowerEach Loan Party agrees that each Participant shall be
entitled to the benefits of Section 2.5 (Taxes) (subject to the requirements and
limitations therein, including the requirements under Section 2.5.2(Taxes —
Status of Lenders) (it being understood that the documentation required under
Section 2.5.2 (Taxes — Status of Lenders) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant shall not be entitled to receive any greater
payment under Section 2.5.2(f) (Taxes — Status of Lenders) with respect to any
participation, than its participating Lender would have been entitled to
receive.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided,
further, that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations, or is
otherwise required thereunder. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
No grant of a participation to any Person shall be permitted or effective unless
it is recorded on the Participant Register.

 

12.3                        Indemnification.  BorrowerEach Loan Party agrees to
indemnify, defend and hold Lender and its directors, officers, employees,
agents, attorneys, or any other Person affiliated with (other than any other
Loan Party or any Subsidiary of a Loan Party)or representing Lender (including
without limitation, Goodwin Procter LLP and any Professionals) (each, an
“Indemnified Person”) harmless against: (a)(i) all obligations, demands, claims,
and liabilities (collectively, “Claims”) claimed or asserted by any other
partyPerson in connection with the transactions contemplated by the Loan
Documents; and (bii) all losses or expenses (including Lender Expenses but
subject to the limitation thereon as set forth in the definition of such term)
in any way suffered, incurred, or paid by such

 

31

--------------------------------------------------------------------------------



 

Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Lender and Borrowerany Loan Party contemplated by the
Loan Documents (including reasonable and documented attorneys’ fees and
expenses), except with respect to any Indemnified Person for Claims and/or
losses directly caused by any such Indemnified Person’s gross negligence or
willful misconduct; and (b)(i) all Claims claimed or asserted by any Person in
connection with (A) the First Amendment, including the consent provided under
Section 8 thereof, and (B) the use of the proceeds of the New Bridge Debt on the
First Amendment Effective Date, and (ii) all losses or expenses (including
Lender Expenses but subject to the limitations thereon as set forth in the
definition of such term) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Lender and any Loan Party contemplated by the
foregoing clauses (b)(i)(A) and (b)(i)(B) (including reasonable and documented
attorneys’ fees and expenses), except with respect to any Indemnified Person for
Claims and/or losses directly caused by such Indemnified Person’s gross
negligence or willful misconduct.

 

12.4                        Time of Essence.  Time is of the essence for the
performance of all Obligations in this Agreement.

 

12.5                        Severability of Provisions.  Each provision of this
Agreement is severable from every other provision in determining the
enforceability of any provision.

 

12.6 [Reserved.].

 

12.6                        12.7 Amendments in Writing; Waiver; Integration.  No
purported amendment or modification of any Loan Document, or waiver, discharge
or termination of any obligation under any Loan Document, shall be enforceable
or admissible unless, and only to the extent, expressly set forth in a writing
signed by Borrowereach Loan Party and Lender.  Without limiting the generality
of the foregoing, no oral promise or statement, nor any action, inaction, delay,
failure to require performance or course of conduct shall operate as, or
evidence, an amendment, supplement or waiver or have any other effect on any
Loan Document.  Any waiver granted shall be limited to the specific circumstance
expressly described in it, and shall not apply to any subsequent or other
circumstance, whether similar or dissimilar, or give rise to, or evidence, any
obligation or commitment to grant any further waiver.  The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements.  All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.

 

12.7                        12.8 Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, is an original, and all taken
together, constitute one Agreement.

 

12.8                        12.9 Survival.  All covenants, representations and
warranties made in this Agreement continue in full force until this Agreement
has terminated pursuant to its terms and all Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been paid in full and
satisfied.  The obligation of Borrowereach Loan Party under Section 12.3 to
indemnify Lender shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.

 

12.9                        12.10 Confidentiality.  In handling any confidential
information, Lender shall exercise the same degree of care that it exercises for
its own proprietary information, but disclosure of information may be made:
(a) to Lender’s Subsidiaries, Affiliates or any senior executive officers,
directors, partners, managers or members (as applicable) of such Affiliates
(such Subsidiaries and Affiliates, together with Lender, collectively, “Lender
Entities”); (b) as required by law, regulation, subpoena, or other order; and

 

32

--------------------------------------------------------------------------------



 

(c) as Lender considers appropriate in exercising remedies under the Loan
Documents.  Confidential information does not include information that is
either: (i) in the public domain or in Lender’s possession when disclosed to
Lender, or becomes part of the public domain after disclosure to Lender; or
(ii) disclosed to Lender by a third party if Lender does not know that the third
party is prohibited from disclosing the information.

 

12.10                 12.11 Right of Set Off.  BorrowerEach Loan Party hereby
grants to Lender, a lien, security interest and right of set off as security for
all Obligations to Lender, whether now existing or hereafter arising upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Lender or any entity under the
control of Lender (including a subsidiary or Lender) or in transit to any of
them.  At any time after the occurrence and during the continuance of an Event
of Default, without demand or notice, Lender may set off the same or any part
thereof and apply the same to any Obligations of Borrowerany Loan Party then
due, regardless of the adequacy of any other collateral securing the
Obligations.  ANY AND ALL RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.

 

12.11                 12.12 Electronic Execution of Documents.  The words
“execution,” “signed,” “signature” and words of like import in any Loan Document
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.

 

12.12                 12.13 Captions.  The headings used in this Agreement are
for convenience only and shall not affect the interpretation of this Agreement.

 

12.13                 12.14 Construction of Agreement.  The parties mutually
acknowledge that they and their attorneys have participated in the preparation
and negotiation of this Agreement.  In cases of uncertainty this Agreement shall
be construed without regard to which of the parties caused the uncertainty to
exist.

 

12.14                 12.15 Relationship.  The relationship of the parties to
this Agreement is determined solely by the provisions of this Agreement.  The
parties do not intend to create any agency, partnership, joint venture, trust,
fiduciary or other relationship with duties or incidents different from those of
parties to an arm’s-length contract.

 

12.15                 12.16 Third Parties.  Nothing in this Agreement, whether
express or implied, is intended to: (a) confer any benefits, rights or remedies
under or by reason of this Agreement on any persons other than the express
parties to it and their respective permitted successors and assigns; (b) relieve
or discharge the obligation or liability of any person not an express party to
this Agreement; or (c) give any person not an express party to this Agreement
any right of subrogation or action against any party to this Agreement.

 

12.17 [Reserved].

 

12.16                 12.18 Disclosure Requirements.  Any requirement of
Borrowerany Loan Party to disclose or make available to Lender any information
that is publicly available shall be deemed to be satisfied if such information
is filed with the appropriate Governmental Authority on or prior to the date
such information is required to be disclosed or made available hereunder.

 

33

--------------------------------------------------------------------------------



 

12.19 Convertible Note Restructuring; Myalept Spin-Out Transaction.

 

(a) [Reserved]

 

(b) Borrower shall timely provide Lender with all material transaction documents
with respect to the Convertible Note Restructuring.  Borrower shall deliver
notice to Lender of each Subordinated Lender that has elected, promptly
following any such elections, to (x) declare all Obligations to such Lender
immediately due and payable in cash on the Convertible Note Restructuring Date
or (y) convert all Obligations to such Lender then due and owing on a
dollar-for-dollar basis into (i) any security or loans being issued by Novelion
or any of its Subsidiaries (including Borrower) in exchange for cash
consideration to be provided in connection with any Convertible Note
Restructuring or (ii) any security into which the Convertible Notes are
converted or exchanged in connection with such Convertible Note Restructuring. 
In the event of a material change in the Convertible Note Restructuring,
Borrower shall update Lender on the changed terms of the Convertible Note
Restructuring.

 

(c) The Borrower shall timely provide Lender with all material transaction
documents with respect to any Myalept Spin-Out Transaction.  Borrower shall
deliver notice to Lender of each Subordinated Lender that has elected, promptly
following any such election, to (x) maintain its loan with Borrower (in which
case the terms of this Agreement will remain in effect with respect to such
Lender)  or (y) cause Borrower to cause the Successor Company to assume in
whole, and not in part, the loan to such Lender on terms and conditions
consistent with the Subordinated Loan Agreement (including the grant of a lien
on substantially all of the available assets the Successor Company).  In the
event of such a material change to the terms of the Myalept Spin-Out
Transaction, the Borrower shall promptly update Lender on the changed terms of
the Myalept Spin-Out Transaction.

 

13                                  DEFINITIONS

 

13.1                        Definitions.  As used in the Loan Documents, the
word “shall” is mandatory, the word “may” is permissive, the word “or” is not
exclusive, the words “includes” and “including” are not limiting, the singular
includes the plural, and numbers denoting amounts that are set off in brackets
are negative. As used in this Agreement, the following capitalized terms have
the following meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person .

 

“Agreement” is defined in the preamble hereof.

 

“Anti-Terrorism Law” means any Requirement of Law related to money laundering or
financing terrorism, including the PATRIOT Act, and its implementing
regulations, The Currency and Foreign Transactions Reporting Act (also known as
the Bank Secrecy Act, 31 U.S.C. sections 5311-5330 and 12 U.S.C. sections
1818(s), 1820(b) and 1951-1959), the Trading with the Enemy Act (50 U.S.C.
section 1 et seq., as amended), Executive Order 13224 (effective September 24,
2001) and the Money Laundering Control Act of 1986 (18 U.S.C. sections 1956 and
1957).

 

34

--------------------------------------------------------------------------------



 

“Board” means Borrower’s board of directors.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are all Borrower’s or Guarantor’s, as applicable, books and
records including ledgers, federal and state tax returns, records regarding
Borrower’s or Guarantor’s, as applicable, assets or liabilities, the Collateral,
business operations or financial condition, and all computer programs or storage
or any equipment containing such information.

 

“Borrower” is defined in the preamble hereof.

 

“Bridge Transactions” has the meaning set forth in the First Amendment.

 

“Budget” means the Initial Budget and as the same shall be supplemented pursuant
to Section 6.2(f) with the consent of the New Bridge Lenders under the New
Bridge Credit Agreement.

 

“Business Day” is any day that is not a Saturday, Sunday or a legal holiday on
which commercial banks are authorized or required by law to be closed for
business in New York, New York.

 

“Cash Equivalents” means (a) marketable direct obligations issued and
unconditionally guaranteed by the United States Government; (b) agencies
(LSE’s), State (municipal bonds), or Corporate Bonds having a long term rating
of at least A- or A3 from Standard & Poor’s Ratings Group, Fitch Ratings Inc. or
Moody’s Investor Services, Inc. thereof having maturities of not more than
fifteen months from the date of acquisition; (c) commercial paper maturing no
more than 270 days from date of acquisition and having a rating of A2/P2/F2 or
better from Standard & Poor’s Ratings Group, Fitch Ratings Inc. or Moody’s
Investors Services, Inc.; and (d) money market funds having a rating of AAAm/Aaa
or better from Standard & Poor’s Ratings Group, Fitch Ratings Inc. or Moody’s
Investors Services, Inc.

 

“Change of Control” means any person or group of persons (within the meaning of
Section 13(d) or 14(a) of the Exchange Act) shall have acquired (a) beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the SEC under the
Exchange Act) of fifty percent (50%) or more of the voting equity interests of
Borrower, or (b) all or substantially all of the assets of Borrower.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, the Liens on any Collateral granted hereunder is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of New
York, the term “Code” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower and
Guarantor described on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

35

--------------------------------------------------------------------------------



 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” means a certificate substantially in the form of Annex
E to the First Amendment.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business. 
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or Guarantor maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower or Guarantor
maintains a Securities Account or a Commodity Account, Borrower, Guarantor and
Lender and the Subordinated Loan Agent pursuant to which Lender and Subordinated
Loan Agent each obtains control (within the meaning of the Code) over such
Deposit Account, Securities Account, or Commodity Account.

 

“Convertible Notes” means Borrower’s 2.00% Convertible Senior Notes due 2019
issued under the Indenture.

 

“Convertible Note Restructuring” means any restructuring or recapitalization of
all or substantially all of the Convertible Notes, including any exchange offer
or similar transaction; provided that such transaction has been approved by
Borrower’s board of directors.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

 

“Default Notice” is defined in Section 8.

 

“Default Rate” is defined in Section 2.2(b).

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Disclosed Settlements” means the settlements or proposed settlements disclosed
on the Perfection Certificate on the First Amendment Effective Date.

 

36

--------------------------------------------------------------------------------



 

“Dollars,” “dollars” or use of the sign “S” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
leasehold improvements, software and any interest in any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

 

“Event of Default” is defined in Section 8.

 

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

“Excluded Account” shall mean any Deposit Account or Securities Account that
(a) is solely used for the purpose of (x) making payroll and withholding tax
payments related thereto and other employee wage and benefits payments and
accrued and unpaid employee compensation payments (including salaries, wages,
benefits, and expense reimbursements, 401(k) and other retirement plans and
employee benefits, including rabbi trusts for deferred compensation and health
care benefits) or (y) paying taxes, including sales taxes, (b) is an escrow,
defeasance or redemption account, (c) is a fiduciary or trust account or
otherwise held exclusively for the benefit of an unaffiliated third party, or
(d) has an average daily balance of less than $50,000 individually, provided,
that the average daily balance of all such accounts under this clause (d) shall
not exceed $300,000 in the aggregate at any time.

 

“Excluded Collateral” has the meaning set forth on Exhibit A.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) U.S. federal withholding Taxes that are (or would be)
required to be withheld pursuant to a law in effect on the date Lender becomes a
Lender under this Agreement, (c) Taxes attributable to Lender’s failure to
comply with Section 2.5.2, (d) any U.S. federal withholding Taxes imposed under
FATCA, (e) U.S. backup withholding Taxes, (f) Taxes resulting from the gross
negligence or willful misconduct of Lender, (g) penalties, interest and
additions to Tax relating to any of the foregoing; and (h) Taxes excluded from
the definition of Other Taxes.

 

37

--------------------------------------------------------------------------------



 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant thereto, including any intergovernmental agreements and any rules or
guidance implementing such intergovernmental agreements.

 

“Financial Advisor” means Evercore Group, L.L.C., in its capacity as financial
advisor to the Lender and its counsel solely with respect to the Loan Documents.

 

“First Amendment” means that certain Amendment No. 1 and Consent under the
Amended and Restated Loan and Security Agreement, dated November 8, 2018, among
Borrower, Guarantor and Lender.

 

“First Amendment Effective Date” means November 8, 2018.

 

“Fiscal Year” means the fiscal year of Borrower and its subsidiaries, ending on
December 31 of each calendar year.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
organized outside the United States.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, including any multinational authority, any securities
exchange and any self-regulatory organization.

 

“Guarantee Obligations” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any
Indebtedness or other payment obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guarantee, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
Obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of non-performance by any other party
or parties to an agreement or (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof. 
The amount of any Guarantee Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such

 

38

--------------------------------------------------------------------------------



 

Guarantee Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Guarantee Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

“Guarantor” means (a) each domestic Subsidiary of the Borrower other than
Aegerion Securities Corporation, a Massachusetts corporation, including each
Subsidiary listed under the heading “Guarantors” on Schedule 1, and (b) each
other Subsidiary that becomes a Guarantor pursuant to the terms hereof

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred purchase
price of property or services (other than accounts payable to the trade
creditors in the ordinary course of business), such as reimbursement and other
obligations for surety bonds and letters of credit, (b) obligations evidenced by
notes, bonds, debentures or similar instruments, (c) capital lease obligations,
and (d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.3.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

“Indenture” means the indenture dated as of August 15, 2014 (as amended,
modified, supplemented, renewed, restated or replaced from time to time and in
effect on or prior to the First Amendment Effective Date), pursuant to which the
Convertible Notes have been issued.

 

“Initial Budget” means the initial thirteen (13) week cash flow forecast for the
period commencing on the First Amendment Effective Date substantially in the
form delivered to the Lender on the First Amendment Effective Date, that has
been acknowledged and approved by the “Financial Advisor” (as defined in the New
Bridge Credit Agreement) as the Initial Budget under the New Bridge Credit
Agreement and this Agreement in a written notice from the “Financial Advisor”
(as defined under the New Bridge Credit Agreement) to the Borrower on or prior
to the First Amendment Effective Date.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means all of Borrower’s or Guarantor’s right, title, and
interest in and to the following:

 

(a)                                 its Copyrights, Trademarks and Patents;

 

(b)                                 any and all trade secrets and trade secret
rights, including, without limitation, any rights to unpatented inventions,
know-how, operating manuals;

 

(c)                                  any and all source code;

 

39

--------------------------------------------------------------------------------



 

(d)                                 any and all design rights which may be
available to Borrower or Guarantor, as applicable;

 

(e)                                  any and all claims for damages by way of
past, present and future infringement of any of the foregoing, with the right,
but not the obligation, to sue for and collect such damages for said use or
infringement of the Intellectual Property rights identified above;

 

(f)                                   all amendments, renewals and extensions of
any of the Copyrights, Trademarks or Patents; and

 

(g)                                  license or other rights to any third party
rights of the same nature as those described in (a) through (f), above.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s or Guarantor’s, as
applicable, custody or possession or in transit and including any returned goods
and any documents of title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“Lender” is defined in the preamble hereof; provided, that any reference to
Lender in this Agreement or any of the other Loan Documents shall be deemed to
include Lender’s successors and permitted assigns.

 

“Lender Expenses” are all  auditreasonable fees and expenses, costs, and
expenses (including reasonable and documented attorneys’ fees and expenses) for
and all fees and expenses of Lender’s financial advisors or any other
Professionals) for or in connection with preparing, executing, delivering,
amending, modifying, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred with respect to
Borrower. or any workout or restructuring or audit or inspection fees, costs and
expenses), whether incurred before, on or after the First Amendment Effective
Date, incurred by or on behalf of Lender (in such capacity).

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the  SubordinationNew Bridge
Intercreditor Agreement, the Perfection Certificate, the First Amendment, any
intellectual property security agreement, any subordination agreement, any note,
or notes or guaranties executed by Borrower or Guarantor, and any other present
or future agreement between Borrower, Guarantor and/or for the benefit of Lender
in connection with any of the foregoing, all as amended, restated, supplemented,
renewed, restated or replaced from time to time.

 

“Loan Parties” or “Loan Party” means, collectively or individually as the
context may require, the Borrower and each Guarantor.

 

40

--------------------------------------------------------------------------------



 

“Material Adverse Change” means (a) a material impairment in the perfection or
priority of Lender’s Lien in all or a material portion of the Collateral or in
the value of all or a material portion of the Collateral; (b) a material,
adverse change in the business,, or a material adverse effect upon, the
operations, or condition (business, properties, assets, liabilities (actual or
contingent), financial or otherwise) ofcondition of the Borrower and its
Subsidiaries, taken as a whole; or (cb) a material impairment of the prospect of
repayment of any portion ofability of the Borrower to perform its material
obligations under any Loan Document to which it is a party; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party; or (d) a
material impairment of the Lender’s ability to enforce the Obligations when
dueor realize upon the Collateral.

 

“Myalept Spin-Out Transaction” means a dividend, distribution, conveyance or
other transfer by the Borrower to another Person (a “Successor Company”) of all
or substantially all of Borrower’s assets constituting the Myalept Intellectual
Property and the products and indications therefor, whether made in one
transaction or a series of related transactions, which transaction or
transactions have been approved by the board of directors of Borrower.

 

“New Bridge Agent” means Cantor Fitzgerald Securities, in its capacity as agent
under the New Bridge Credit Agreement and related loan documents, together with
its successors and assigns in such capacity.

 

“New Bridge Credit Agreement” means that certain Bridge Credit Agreement, dated
November 8, 2018, among Borrower, the lenders party thereto and the New Bridge
Agent.

 

“New Bridge Debt” means, collectively, the New Money Loans and the Roll Up Loans
made by the New Bridge Lenders and incurred by Borrower pursuant to the New
Bridge Credit Agreement, including interest, fees and expenses payable under the
New Bridge Credit Agreement that have been capitalized and added to the
outstanding principal amount of the New Bridge Debt, in accordance with the
terms of the New Bridge Credit Agreement.

 

“New Bridge Intercreditor Agreement” means that certain Subordination Agreement,
dated November 8, 2018, among New Bridge Lenders and Lender, as amended,
supplemented or otherwise modified from time to time.

 

“New Bridge Lenders” means each of (i) 1992 MSF International Ltd., (ii) 1992
Tactical Credit Master Fund, L.P., (iii) Athyrium Opportunities II Acquisition,
LP, and (iv) Athyrium Opportunities III Acquisition, LP, and each of their
respective successors and assigns, in all cases, each in its capacity as a
lender under the New Bridge Credit Agreement.

 

“New Money Debt” means the term loans made by the New Bridge Lenders to Borrower
in an aggregate principal amount of $50,000,000 (excluding capitalized interest,
fees and expenses) pursuant to the New Bridge Credit Agreement and which are
senior in priority to the Term Loans under this Agreement pursuant to the New
Bridge Intercreditor Agreement.

 

“Novelion” means Novelion Therapeutics Inc., a British Columbia corporation.

 

“Novelion Services” means Novelion Services USA, Inc., a Delaware corporation.

 

“Obligations” are Borrower’seach Loan Party’s obligations to pay when due any
debts, principal, interest, Lender Expenses and other amounts Borrowerany Loan
Party owes Lender now or later, whether now existing or hereafter arising under
this Agreement, the other Loan Documents, or

 

41

--------------------------------------------------------------------------------



 

otherwise (including, for the avoidance of doubt, Guarantee Obligations),
including, without limitation, any interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Lender, and the performance of Borrower’s duties under the Loan Documents.

 

“Offshore Accounts” are deposit and/or operating accounts maintained by Borrower
and/or its Related Entitiesany Loan Party with foreign financial institutions
for ordinary necessary operating expenses of Borrower and/or its Related
Entitiesany Loan Party, provided further that the aggregate balance of all such
accounts does not exceed Ten Million Dollars ($10,000,000) in the aggregate at
any time.

 

“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company agreement, or partnership
agreement of such Person and any and all other applicable documents relating to
such Person’s formation, organization or entity governance matters (including
any shareholders’ or equity holders’ agreement or voting trust agreement), in
each case as amended, modified, supplemented, renewed, restated or replaced, and
specifically includes, without limitation, any certificates of designation for
preferred stock or other forms of preferred equity.

 

“Original Loan Agreement” is defined in Section 2.1.

 

“Other Connection Taxes” means, with respect to Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising solely from (and
that would not have existed but for) such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment, grant of a
participation, designation of a new office for receiving payments by or on
account of Borrower or other transfer (other than an assignment or designation
of a new office made by Lender).

 

“Participants” is defined in Section 12.2.2.

 

“Participant Register” is defined in Section 12.2.2.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment Block” is defined in Section 2.4.

 

“Payment Date” is the last calendar day of each fiscal quarter.

 

“Perfection Certificate” is defined in Section 5.1.

 

42

--------------------------------------------------------------------------------



 

“Permitted Affiliate Services Payments” means payments by the Borrower to
Novelion consisting of reimbursements for shared services and other expenses to
the extent set forth as a separate line item in the Budget approved by “Required
Lenders” (as defined in the New Bridge Credit Agreement).

 

“Permitted Designated Licensing Transaction” has the meaning set forth on Annex
D to the First Amendment (subject to the terms and conditions set forth in the
New Bridge Intercreditor Agreement).

 

“Permitted Designated Licensing Transaction Amount” has the meaning set forth on
Annex D to the First Amendment.

 

“Permitted Indebtedness” is:

 

(a)                                 Borrower’s Indebtedness to Lender under this
Agreement and the other Loan Documents;

 

(b)                                 Indebtedness existing on the First Amendment
Effective Date and shown on the Perfection Certificate;

 

(c)                                  unsecured intercompany Indebtedness
permitted pursuant to clause (i) of the definition of Permitted Investments;

 

(d)                                 unsecured Indebtedness to trade creditors
incurred in the ordinary course of business;

 

(e)                                  Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of business;

 

(f)                                   Indebtedness secured by Liens permitted
under clauses (a) and (c) of the definition of “Permitted Liens” hereunder;

 

(g)                                  extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (a) through
(f) above, provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose more burdensome terms upon Borrower or
its Subsidiaries, as the case may be;

 

(h)                                 reimbursement obligations owed to the banks
and financial institutions set forth in the Perfection Certificate with respect
to credit card services in an aggregate amount not to exceed Two Hundred
Thousand Dollars ($200,000);

 

(i)                                     Indebtedness of the Borrower represented
by obligations under a lease that is required to be capitalized and set forth in
the Perfection Certificate in an aggregate amount not to exceed One Hundred
Thousand Dollars ($100,000) at any time;

 

(j)            Borrower’s Indebtedness to the Subordinated Lender pursuant to
the Subordinated Loan Agreement and the other Loan Documents (as defined in the
Subordinated Loan Agreement) not to exceed an aggregate principal amount of
(i) an initial principal amount of $20,000,000, plus (ii) paid-in-kind interest
capitalized pursuant to the Subordinated Loan Agreement, as in effect on the
date hereof and as modified in accordance with the terms of the Subordination
Agreement; and

 

43

--------------------------------------------------------------------------------



 

(j)                                    (k) the Indebtedness outstanding under
the Convertible Notes as of the RestatementFirst Amendment Effective Date.;

 

(k)                                 the New Bridge Debt in a principal amount
not to exceed $72,500,000 and subject to the New Bridge Intercreditor Agreement;
provided that aggregate principal amount of the New Money Bridge Debt shall not
exceed $50,000,000 and the aggregate principal amount of the Roll Up Loans shall
not exceed $22,500,000, excluding, in each case paid-in-kind interest, fees and
expenses and subject to the terms of the New Bridge Intercreditor Agreement;
provided, further, that no Subsidiaries of the Borrower shall guaranty such
Indebtedness unless such Subsidiaries also guaranty the Obligations;

 

(l)                                     Indebtedness consisting of accounts
payable incurred in the ordinary course of business past due for more than one
hundred twenty (120) days after its stated due date (except for accounts payable
contested in good faith) which do not in the aggregate exceed $750,000;

 

(m)                             other unsecured Indebtedness in an aggregate
principal amount not to exceed $250,000 at any time outstanding;

 

(n)                                 Indebtedness in respect of performance of
bids, trade contracts, governmental contracts and leases (other than
Indebtedness for borrowed money), statutory obligations, surety, stay,
indemnity, customs and appeal bonds, performance bonds and other obligations of
a like nature (including those to secure health, safety and environmental
obligations), and, in each case, letters of credit in respect thereof, incurred
in the ordinary course of business;

 

(o)                                 non-recourse Indebtedness incurred by the
Borrower or any of its Subsidiaries to finance the payment of insurance premiums
of such Person; and

 

(p)                                 Indebtedness owed to any Person providing
worker’s compensation, unemployment insurance and other social security
legislation, health, disability or other employee benefits or property, casualty
or liability insurance to the Borrower or any of its Subsidiaries incurred in
connection with such Person providing such benefits or insurance pursuant to
customary reimbursement or indemnification obligations to such Person.

 

“Permitted Investments” are:

 

(a)                                 Investments (including, without limitation,
Subsidiaries) existing on the First Amendment Effective Date and shown on the
Perfection Certificate;, and Investments consisting of any modification,
replacement, renewal, reinvestment or extension of any such Investment;
provided, that the amount of any Investment permitted pursuant to this clause
(a) is not increased from the amount of such Investment on the First Amendment
Effective Date;

 

(b)                                 Investments consisting of Cash Equivalents;

 

(c)                                  Investments consisting of the endorsement
of negotiable instruments for deposit or collection or similar transactions in
the ordinary course of BorrowerBorrower’s or Guarantor’s business;

 

(d)                                 Investments consisting of Collateral
Accounts, provided that any such Collateral Account is subject to a Control
Agreement to the extent required hereunder;

 

(e)                                  Investments accepted in connection with
Transfers permitted by Section 7.1;

 

44

--------------------------------------------------------------------------------



 

(f)                                   Investments consisting of (i) travel
advances and employee relocation loans and other employee loans and advances in
the ordinary course of business, and (ii) loans to employees, officers or
directors relating to the purchase of equity securities of Borrower or its
Subsidiaries pursuant to employee stock purchase plans or agreements approved by
Borrower’s Board of Directors;

 

(g)                                  Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of business;

 

(h)                                 Investments consisting of notes receivable
of, or prepaid royalties and other credit extensions, to customers and suppliers
who are not Affiliates, in the ordinary course of business; provided that this
paragraph (h) shall not apply to Investments of Borrower or Guarantor in any
Subsidiary; and

 

(i)                                     other Investments by Borrower in any of
its Subsidiaries for current, ordinary and necessarymade (i) by any Subsidiary
that is not a Loan Party in any other Subsidiary that is not a Loan Party,
(ii) by any Loan Party in any Foreign Subsidiary for operating expenses in Latin
America, Europe, Middle East and Africa and operating expenses and manufacturing
costs of inventory in the United Kingdom in each case consistent with past
practices and in the ordinary course of business and to the extent set forth in
the Budget for such Investments in Foreign Subsidiaries in an aggregate amount
and not to exceed Forty Million Dollars ($40,000,000)$25,000,000 in the
aggregate per fiscal year, provided no Event of Default has occurred and is
continuing or would result from such Investment.during the term of this
Agreement and (iii) by any Subsidiary that is not a Loan Party in any Person to
the extent not exceeding $100,000 outstanding at any one time.; and

 

(j)                                    so long as immediately before and after
giving effect to any such Investment, no Default has occurred and is continuing,
other Investments that do not exceed $250,000 in the aggregate (net of any
return or distribution of capital or repayments of principal in respect thereof)
to the extent expressly set forth in the Budget.

 

“Permitted Liens” are:

 

(a)                                 Liens existing on the Effective Date and
shown on the Perfection Certificate or arising under this Agreement and the
other Loan Documents, in each case as amended, modified, supplemented, renewed,
restated or replaced from time to time; provided that (i) the Lien does not
extend to any additional property or additional Indebtedness (except with
respect to paid-in-kind obligations pursuant to the terms of such Indebtedness
as in effect on the First Amendment Effective Date) other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Permitted Indebtedness, and (B) proceeds and
products thereof; and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted under Section 7.4;

 

(b)                                 Liens for taxes, fees, assessments or other
government charges or levies, either (i) not due and payableoverdue for a period
of more than thirty (30) days or (ii) being contested in good faith and by
appropriate proceedings and for which Borrower or Guarantor, as applicable,
maintains adequate reserves, provided that no notice of any such Lien has been
filed or recorded under the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations adopted thereunder; with respect thereto on its books to
the extent required in accordance with GAAP;

 

45

--------------------------------------------------------------------------------



 

(c)                                  purchase money Liens or capital leases
(i) on Equipment acquired or held by Borrower incurred for financing the
acquisition of the Equipment securing no more than Seven Hundred and Fifty
Thousand Dollars ($750,000) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if any such Lien is confined to such
property, improvements, replacements and the proceeds and the products thereof
and customary security deposits;

 

(d)                                 Liens incurred in the extension, renewal or
refinancing of the indebtedness secured by Liens described in (ba) and (c);
provided, that any such extension, renewal or replacementreplacements Lien shall
be limited to the property encumbered by the existing Lien with respect thereto
and the principal amount of the indebtednessIndebtedness secured thereby shall
not increase;

 

(e)                                  Liens in favor of other financial
institutions arising in connection with Borrower’s or Guarantor’s deposit and/or
securities accounts held at such institutions, provided that the Lender has a
perfected security interest in the amounts held in such deposit and/or
securities accounts;

 

(f)                                   statutory or common law Liens of
landlords, carriers, warehousemen, mechanics, materialmen, repairmen, suppliers,
construction contractors or other like Liens arising in the ordinary course of
business which secure amounts not to exceed $50,000 and not overdue for a period
of more than thirty (30) days or if more than thirty (30) days overdue, are
unfiled (or if filed have been discharged or stayed) and no other action has
been taken to enforce such Lien or which are being contested in good faith, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

 

(g)                                  [reserved];

 

(f) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to inventory, securing liabilities in the aggregate amount not
to exceed Fifty Thousand Dollars ($50,000) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

 

(g) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

 

(h)                                 (i)to the extent constituting a Lien and
permitted under Section 7.1 non-exclusive license of Intellectual Property
granted to third parties in the ordinary course of business, and licenses of
Intellectual Property that would not resultand set forth in the Perfection
Certificate and other non-exclusive licenses after the First Amendment Effective
Date, in each case to the extent not resulting in a legal transfer of title of
the licensed property that may be exclusive in respects other than territory and
that may be exclusive as to territory only as to discreet geographical areas
outside ofIntellectual Property and in the ordinary course of business, subject
to exclusivity on territory aside from the United States and (ii) any licenses
or sublicenses existing as of the date hereof granted to third parties or
Affiliates under the Intellectual Propertyor Europe;

 

(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

 

46

--------------------------------------------------------------------------------



 

(i)                                     judgment Liens in existence for less
than thirty (30) days after the entry thereof, or with respect to which
execution has been stayed or the payment of which is covered in full by
insurance maintained with responsible insurance companies, or which judgment
Liens do not otherwise result in an Event of Default under Section 8.7;

 

(j)                                    Liens on cash deposits not to exceed two
hundred thousand Dollars ($200,000) securing the obligations of Borrower in
connection with the Indebtedness described inpermitted under clause (h) of the
definition of Permitted Indebtedness, provided that the aggregate amount of cash
deposits subject to such Liens shall not exceed Three Hundred Thousand Dollars
($300,000);

 

(k)                                 [reserved];

 

(l)                                     [reserved];

 

(m)                             Liens granted to the New Bridge Lenders and
Subordinated Lenders pursuant to the terms and conditions of the New Bridge
Credit Agreement which are subject to the New Bridge Intercreditor Agreement
(provided, for the avoidance of doubt, that any liens of the Subordinated
Lenders securing obligations in connection with the Roll Up Loans shall at all
times be junior and subordinate to the Liens of the Lender in accordance with
the New Bridge Intercreditor Agreement);

 

(n)                                 (k) Liens consisting of deposits or letters
of credit to secure obligations of the Borrowermade in connection with the
Indebtedness described in clause (i) of the definitionof the types permitted
under clauses (n) and (p) of Permitted Indebtedness; provided, that the
aggregate amount thereof shall not exceed One Hundred Thousand Dollars
($100,000); and (in each case, other than for borrowed money) entered into in
the ordinary course of business or to secure the obligations otherwise
permitted;

 

(l) Liens granted to the Subordinated Lenders pursuant to the terms of the
Subordinated Loan Agreement which are subject to the Subordination Agreement.

 

“Permitted Myalept Spin-Out Transaction” is defined in Section 7.2

 

(o)                                 easements, rights-of-way, covenants,
conditions, restrictions, encroachments, and other survey defects protrusions
and other similar encumbrances and minor title defects affecting real property
which were not incurred in connection with Indebtedness and do not in any case
materially and adversely interfere with the use of the property encumbered
thereby for its intended purposes;

 

(p)                                 Liens arising by virtue of any contractual,
statutory or common law provision relating to banker’s Liens, rights of set-off
or similar rights and remedies (i) relating to the establishment of depository
relations with banks or other financial institutions not given in connection
with the incurrence of Indebtedness, (ii) relating to pooled deposit or sweep
accounts of the Borrower or any Subsidiary that is a Guarantor (so long as such
Subsidiary remains a Guarantor) to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or such
Subsidiary Guarantor or (iii) relating to purchase orders and other agreements
entered into with customers of the Borrower or any of its Subsidiaries in the
ordinary course of business;

 

47

--------------------------------------------------------------------------------



 

(q)                                 Liens arising from precautionary Code
financing statement filings regarding leases entered into by the Borrower and
its Subsidiaries in the ordinary course of business;

 

(r)                                    any zoning, land-use or similar law or
right reserved to or vested in any Governmental Authority to control or regulate
the use of any real property;

 

(s)                                   any interest or title of a lessor,
licensor or sublessor under any lease, license or sublease entered into by the
Borrower or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased, or subleased;

 

(t)                                    other Liens not on borrowed money with
respect to which the aggregate amount of the obligations secured thereby does
not exceed $100,000 at any time outstanding; provided, that no such Liens shall
be on Equity Interests of the Borrower or any of its direct or indirect
Subsidiaries;

 

(u)                                 to the extent constituting Liens and
permitted under Section 7.1, any leases, subleases, licenses, or sublicenses
(other than licenses of Intellectual Property) granted to third parties that do
not materially interfere with the Loan Parties’ ordinary course of business;

 

(v)                                 (i) pledges and deposits in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Borrower or any Subsidiary and (ii) Liens securing
the financing of insurance premiums (to the extent such Liens extend to the
unearned premiums for such insurance) in the ordinary course of business; and

 

(w)                               nonconsensual statutory Liens arising after
the First Amendment Effective Date.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“PIK Interest” is defined in Section 2.2(d).

 

“Professionals” is defined in Section 2.3(b).

 

“Quarterly Financial Statements” is defined in Section 6.2(a),

 

“Register” is defined in Section 12.2.1.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Requirement of Law” means, as to any Person, any law (including common law),
statute, ordinance, treaty, rule, regulation, order, decree, judgment, writ,
injunction or settlement agreement, requirement or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

48

--------------------------------------------------------------------------------



 

“Responsible Officer” is any of the President, Vice President, Treasurer or,
Secretary or Assistant Secretary of Borrower or Guarantor, as applicable.

 

“Restatement Effective Date” is the first date on which all the conditions
precedent in Section 3.1 are satisfied or waived in accordance with
Section 12.712.6.

 

“Restricted License” is any material license or other agreement with respect to
which Borrower or Guarantor is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s or
Guarantor’s interest in such license or agreement or any other property, or
(b) for which a default under or termination of which could interfere with the
Lender’s right to exercise its remedies with respect to any Collateralreasonably
be expected to result in a Material Adverse Change or otherwise result in
liabilities in excess of $500,000.

 

“Roll Up Loans” means the $22,500,000 in principal amount (excluding capitalized
interest, fees and expenses) of the Convertible Notes held by the New Bridge
Lenders on the First Amendment Effective Date, which, for the avoidance of
doubt, shall be deemed loans outstanding and shall be junior in priority to the
Term Loans under this Agreement pursuant to the New Bridge Intercreditor
Agreement.

 

“SEC” means the Securities and Exchange Commission, any successor thereto, and
any analogous Governmental Authority.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Subordinated Lenders” means the holders of Roll Up Loans.

 

“Subordinated Lenders” shall mean Broadfin Healthcare Master Fund Ltd., Sarissa
Capital Management Offshore Master Fund LP, Sarissa Capital Catapult Fund LLC,
and their respective successors and assigns, in all cases, each in its capacity
as a lender under the Subordinated Loan Agreement.

 

“Subordinated Loan Agreement” means that certain Loan and Security Agreement,
dated as of March 15, 2018 between the Borrower and the Subordinated Lender, as
amended, supplemented or otherwise modified in accordance with the terms of the
Subordination Agreement.

 

“Subordinated Loan Agent” means Wilmington Savings Fund Society FSB, in its
capacity as agent under the Subordinated Loan Agreement and related loan
documents, together with its successors and assigns in such capacity.  Any
referent to the Subordinated Lenders shall mean, be an include a reference to
the Subordinated Loan Agent in its capacity as agent of the Subordinated
Lenders.

 

“Subordinated Debt” means indebtedness incurred by Borrower subordinated to
Borrower’s now or hereafter indebtedness to Lender (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Lender entered into between Lender and the other creditor(s)), on terms
acceptable to Lender.  As of the RestatementFirst Amendment Effective Date the
outstanding Subordinated Debt is the indebtedness outstanding under the
Subordinated Loan AgreementIndebtedness of Borrower in connection with the Roll
Up Loans.

 

“Subordination Agreement” means the Subordination Agreement, dated as of the
Restatement Effective Date, among Lender, Borrower and the Subordinated Lenders,
as amended, supplemented or otherwise modified from time to time.

 

49

--------------------------------------------------------------------------------



 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

 

“Successor Company” has the meaning set forth in the definition of Myalept
Spin-Out Transaction.

 

“Tax Distributions” means, distributions from the Borrower to Novelion Services
in the aggregate amount necessary to permit Novelion Services to pay all or a
portion of the U.S. federal, state and local income tax liabilities which are
then due and payable and directly attributable to the income of the Borrower;
provided that such amounts are used by such Person for such purpose and the
amount of such distributions in any taxable period shall not exceed with respect
to any taxable period in which the Borrower files a consolidated, combined,
unitary or similar type income tax return with Novelion Services or any direct
or indirect parent of Novelion Services as the common parent of such group, the
amount of U.S. federal, state and local income tax the Borrower and its
Subsidiaries would be required to pay with respect to such taxable period if
they filed as a separate consolidated, combined, unitary or other similar group
for income tax purposes with the Borrower as the common parent of such group.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loans” is defined in Section 2.1 hereof and shall include any PIK
Interest.

 

“Term Loan Maturity Date” is the earlier to occur of (i) July 1, 2019 and
(ii) such earlier date on which all Obligations become immediately due and
payable pursuant to Section 9 of this Agreement.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower or Guarantor,
as applicable, connected with and symbolized by such trademarks.

 

“Trade Secrets” means any trade secrets, know-how, show-how or other
confidential or proprietary information, including technical and business
information, methods, process, discoveries, improvements, technology, databases,
supplier lists and customer lists, in each instance not generally known or
easily ascertainable, and all rights in the foregoing.

 

“Transfer” is defined in Section 7.1.

 

[Signature page follows.]

 

50

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Restatement Effective Date.

 

 

AEGERION PHARMACEUTICALS, INC.

 

 

 

By:

 

 

Name:

Barbara Chan

 

Title:

President

 

 

 

NOVELION THERAPEUTICS INC.

 

 

 

By:

 

 

Name:

Michael Price

 

Title:

Chief Financial Officer

 

Loan and Security Agreement — Signature Page

 

--------------------------------------------------------------------------------



 

EXHIBIT A - COLLATERAL DESCRIPTION

 

“Collateral” shall mean and include all right, title and interest of the
Borrower or Guarantor, as applicable, in all of the following property and
assets of the Borrower or Guarantor, as applicable, in each case whether now
existing or hereafter arising or created and whether now owned or hereafter
acquired and wherever located:

 

(a)                                 all Accounts and all supporting obligations
relating thereto;

 

(b)                                 all Equipment and fixtures;

 

(c)                                  all general intangibles (including all
payment intangibles and all software) and all supporting obligations related
thereto;

 

(d)                                 all Intellectual Property (excluding any
non-material lease, license, contract or agreement to which the Borrower or
Guarantor, as applicable, is a party, and any of its rights or interests
thereunder, if and to the extent that a security interest therein is prohibited
by or in violation of (i) any applicable law, or (ii) a term, provision or
condition of any such lease, license, contract or agreement (unless in each
case, such applicable law, term, provision or condition would be rendered
ineffective with respect to the creation of such security interest pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Code (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law or
principles of equity), provided, however, that the foregoing shall cease to be
excluded (and shall constitute Collateral) immediately at such time as the
contractual or legal prohibition shall no longer be applicable and to the extent
severable, such security interest shall attach immediately to any portion of
such lease, license, contract or agreement not subject to the prohibitions
specified in clauses (i) or (ii) above, provided, further that such excluded
Intellectual Property shall not include any proceeds of any such lease, license,
contract or agreement or any goodwill of the Borrower’s or Guarantor’s business,
as applicable, associated therewith or attributable thereto);

 

(e)                                  all Inventory;

 

(f)                                   all equity interests,
securities, Investment Property, and financial assets (excluding equity
interests constituting an amount greater than 65% of the total equity interests
of any first-tier foreign Subsidiary);

 

(g)                                  all contract rights, rights of payment
which have been earned under any contract rights, chattel paper (including
electronic chattel paper and tangible chattel paper), commercial tort claims
(whether now existing or hereafter arising); documents (including all warehouse
receipts and bills of lading), deposit accounts, goods, instruments (including
promissory notes), letters of credit (whether or not the respective letter of
credit is evidenced by a writing) and letter-of-credit rights, cash,
certificates of deposit, insurance proceeds (including hazard, flood and credit
insurance), security agreements, eminent domain proceeds, condemnation proceeds,
tort claim proceeds and all supporting obligations;

 

(h)                                 all ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by the Borrower or Guarantor, as applicable, or in which it has
an interest), computer programs, tapes, disks and documents, including all of
such property relating to the property described in clauses (a) through and
including (h) of this definition; and

 

(i)                                     all proceeds and products of the
property described in clauses (a) through and including (i) of this definition,
in whatever form.;

 

--------------------------------------------------------------------------------



 

provided, however, that notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute a grant of a security interest
in, and each reference to Collateral or to any relevant type or item of property
constituting Collateral shall be deemed to exclude, the following (“Excluded
Collateral”): (a) any “intent-to-use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of the Lanham Act has been filed and accepted; (b) any
governmental licenses or state or local franchises, charters and authorizations
to the extent a security interest in such licenses, franchises, charters or
authorizations is prohibited or restricted thereby (other than to the extent
that any such prohibition would be rendered ineffective pursuant to any other
applicable requirements of law, including pursuant to Section 9-406, 9-407,
9-408 or 9-409 of the Code) or any other applicable anti-assignment provisions
of the Code; (c) Equipment or other personal property subject to any Lien
securing purchase money Indebtedness or a capital lease that is permitted under
clause (f) of the definition of Permitted Indebtedness to the extent the
contract or other agreement in which such Lien is granted (or the documentation
providing for such capital lease) expressly prohibits the creation of any other
Lien on such Equipment or other personal property; (d) any Equity Interests
(x) constituting an amount greater than 65% of the voting Equity Interests of
any “first tier” Foreign Subsidiary or (y) of Aegerion Securities Corporation, a
Massachusetts security corporation; and (e) any segregated deposits that
constitute Permitted Liens and are prohibited from being subject to other Liens.

 

53

--------------------------------------------------------------------------------



 

Schedule 1 — Guarantors

 

Aegerion Pharmaceuticals Holdings, Inc., a Delaware corporation

 

--------------------------------------------------------------------------------



 

ANNEX B

 

Bridge Credit Agreement

 

[Filed Separately]

 

--------------------------------------------------------------------------------



 

ANNEX C

 

Form of Guaranty

 

--------------------------------------------------------------------------------



 

GUARANTY

 

GUARANTY dated as of [·], 2018 (this “Guaranty”), by AEGERION PHARMACEUTICALS
HOLDINGS, INC. (“Aegerion Pharmaceuticals Holdings”), a Delaware corporation,
each Subsidiary that may from time to time become a party hereto (together with
Aegerion Pharmaceuticals Holdings, each, a “Guarantor” and collectively, the
“Guarantors”) in favor of NOVELION THERAPEUTICS INC., a corporation incorporated
under the laws of British Columbia (“Lender”).

 

Reference is made to the Amended and Restated Loan and Security Agreement dated
as of March 15, 2018 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined herein have the respective meanings assigned
thereto in the Credit Agreement), among AEGERION PHARMACEUTICALS, INC., a
Delaware corporation (the “Borrower”), the Guarantor, and the Lender.

 

The Lender has agreed to extend credit to the Borrower subject to the terms and
conditions set forth in the Credit Agreement. The obligations of the Lender to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Guaranty. The Guarantor is a Subsidiary of the Borrower and
will derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and is willing to execute and deliver this
Guaranty in order to induce the Lender to extend such credit. Accordingly, the
parties hereto agree as follows:

 

ARTICLE I

 

GUARANTY

 

Section 1.01.         Guaranty. Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, to the Lender, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations. Each Guarantor further agrees that the Obligations may be
extended or renewed, in whole or in part, or amended or modified, in each case,
in accordance with the terms of the Loan Documents, without notice to or further
assent from such Guarantor, and that such Guarantor will remain bound upon its
guarantee hereunder notwithstanding any extension or renewal, or amendment or
modification, of any Obligation.  Each Guarantor waives promptness, presentment
to, demand of payment from and protest to the Borrower or any other Loan Party
of any of the Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment.

 

Section 1.02.         Guaranty of Payment and Performance; Continuing Guaranty.
Each Guarantor further agrees that its guarantee hereunder constitutes a
guarantee of payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) and not merely of collection, and waives any right
to require that any resort be had by the Lender to any security held for the
payment of any of the Obligations or to any balance of any deposit account or
credit on the books of the Lender in favor of any Loan Party or any other
person. The obligations of each Guarantor hereunder are independent of the
obligations of the Borrower or any other Guarantor, and a separate action or
actions may be brought and prosecuted against

 

1

--------------------------------------------------------------------------------



 

each Guarantor whether or not action is brought against the Borrower or any
other Guarantor and whether or not the Borrower or any other Guarantor is joined
in any such action or actions. Each Guarantor agrees that its guarantee
hereunder is continuing in nature and applies to all of the Obligations, whether
currently existing or hereafter incurred.

 

Section 1.03.         No Limitations, Etc. (a) Except for termination of a
Guarantor’s obligations in accordance herewith and except as provided in
Section 1.07, the obligations of each Guarantor hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise. Without limiting the generality of the
foregoing, except for termination or release of a Guarantor’s obligations
hereunder (but without prejudice to Section 1.04), the obligations of each
Guarantor hereunder, to the fullest extent permitted by applicable law, shall
not be discharged or impaired or otherwise affected by, and each Guarantor
hereby waives any defense to the enforcement hereof by reason of:

 

(i)            the failure of the Lender to assert any claim or demand or to
exercise or enforce any right or remedy under the provisions of any Loan
Document or otherwise;

 

(ii)           any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Guaranty;

 

(iii)          the failure to perfect any security interest in, the impairment
of or the release of, any of the Collateral held by or on behalf of the Lender
for the Obligations;

 

(iv)          any default, failure or delay, willful or otherwise, in the
performance of the Obligations;

 

(v)           any other act or omission that may in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity;

 

(vi)          any illegality, lack of validity or enforceability of any
Obligation or any Loan Document;

 

(vii)         any change in the corporate existence, structure or ownership of
any Loan Party, or any insolvency, bankruptcy, reorganization or similar
proceeding affecting any Loan Party or its assets or any resulting release or
discharge of any of the Obligations;

 

(viii)        the existence of any claim, set-off or other rights that any
Guarantor may have at any time against the Borrower, the Lender or any other

 

2

--------------------------------------------------------------------------------



 

person, whether in connection herewith, the other Loan Documents or any
unrelated transactions;

 

(ix)          this Guaranty having been determined (on whatsoever grounds) to be
invalid, non-binding or unenforceable against any other Guarantor ab initio or
at any time after the date hereof;

 

(x)           the fact that any person that, pursuant to the Loan Documents, was
required to become a party hereto may not have executed or is not effectually
bound by this Guaranty, whether or not this fact is known to the Lender;

 

(xi)          any action permitted or authorized hereunder;

 

(xii)         any other circumstance (including any statute of limitations) or
any act or omission that may in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a defense to, or a legal or equitable
discharge of, the Borrower or any Guarantor or any other guarantor or surety
(other than the payment in full in cash or immediately available funds of the
Obligations (without prejudice to Section 1.04)); or

 

(xiii)        any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of the Borrower, any other Guarantor or any other
person under any Loan Document, by operation of law or otherwise.

 

Each Guarantor expressly authorizes the Lender to take and hold security for the
payment and performance of the Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations or take any other actions
permitted by the Loan Documents, all without affecting the obligations of any
Guarantor hereunder.

 

(b)           To the fullest extent permitted by applicable law and except for
termination or release of a Guarantor’s obligations hereunder (but without
prejudice to Section 1.04), each Guarantor waives any defense based on or
arising out of any defense of any other Loan Party or the unenforceability of
the Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of any other Loan Party, other than, after all
Commitments have been terminated, the payment in full in cash or immediately
available funds of all the Obligations (other than contingent indemnification
and reimbursement obligations that are not yet due and payable and for which no
claim has been asserted) (but without prejudice to Section 1.04). The Lender
may, at its election, exercise any right or remedy available to it against any
other Loan Party pursuant to this Guaranty or the other Loan Documents, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent that after giving effect thereto all Obligations have been
terminated and paid in full (other than contingent indemnification and
reimbursement obligations that are not yet due and payable and for which no
claim has been asserted) (but without prejudice to Section 1.04). To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of

 

3

--------------------------------------------------------------------------------



 

reimbursement or subrogation or other right or remedy of such Guarantor against
any other Loan Party, or any security. To the fullest extent permitted by
applicable law, each Guarantor waives any all suretyship defenses.

 

Section 1.04.         Reinstatement. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if, at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Lender upon the bankruptcy or reorganization
(or analogous proceeding in any jurisdiction) of the Borrower or any other Loan
Party or otherwise. The provisions of this Section 1.04 shall survive the
termination of this Guaranty.

 

Section 1.05.         Agreement To Pay; Contribution; Subrogation. In
furtherance of the foregoing and not in limitation of any other right that the
Lender has at law or in equity against any Guarantor by virtue hereof, upon the
failure of any Loan Party to pay any Obligation when and as the same shall
become due, whether an amortization payment, at maturity, by acceleration, after
notice of prepayment or otherwise, each Guarantor hereby promises to and will
forthwith pay, or cause to be paid, to the Lender in cash or other immediately
available funds the amount of such unpaid Obligation. Subject to the foregoing,
to the extent that any Guarantor shall, under this Guaranty or the Credit
Agreement as a joint and several obligor, repay any of the Obligations
constituting Loans or other advances made to or reimbursement obligations owed
by another Loan Party under the Credit Agreement (an “Accommodation Payment”),
then the Guarantor making such Accommodation Payment shall be entitled to
contribution and indemnification from, and be reimbursed by, each of the other
Guarantors in an amount equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Guarantor’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Guarantors; provided that such rights of contribution and indemnification shall
be subordinated to the discharge of Obligations. As of any date of
determination, the “Allocable Amount” of each Guarantor shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Guarantor hereunder and under the Credit Agreement without
(a) rendering such Guarantor “insolvent” within the meaning of Section 101 (31)
of the Bankruptcy Code of the United States, Section 2 of the Uniform Fraudulent
Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act
(“UFCA”), (b) leaving such Guarantor with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code of the United States,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Guarantor
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code of the United States or Section 4 of the UFTA, or Section 5
of the UFCA. Upon payment by any Guarantor of any sums to the Lender as provided
above, all rights of such Guarantor against the Borrower, any other Loan Party
or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article II.

 

Section 1.06.         Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and

 

4

--------------------------------------------------------------------------------



 

agrees that the Lender will not have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

 

Section 1.07.         Maximum Liability. Each Guarantor, and by its acceptance
of this Guaranty, the Lender hereby confirms that it is the intention of all
such persons that this Guaranty and the Obligations of each Guarantor hereunder
not constitute a fraudulent transfer or conveyance for purposes of the U.S.
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Lender and the Guarantors
hereby irrevocably agree that the Obligations of Guarantor under this Guaranty
at any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not being void or voidable
under applicable law, including under Section 548 of the U.S. Bankruptcy Code or
any comparable provisions under any other applicable law.

 

Section 1.08.         Taxes. The provisions of Sections 2.5 of the Credit
Agreement shall apply to each Guarantor mutatis mutandis.

 

ARTICLE II

 

INDEMNITY, SUBROGATION AND SUBORDINATION

 

Section 2.01.         Indemnity. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 2.03 hereof), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Guaranty in respect of any Obligation of the
Borrower, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Guarantor shall be sold pursuant to the
Credit Agreement or any other Loan Document to satisfy in whole or in part an
Obligation of the Borrower, the Borrower shall indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

 

Section 2.02.         Contribution and Subrogation. Subject to Section 1.07,
each Guarantor (a “Contributing Guarantor”) agrees (subject to Section 2.03
hereof) that, in the event a payment shall be made by any other Guarantor
hereunder in respect of any Obligation or assets of any other Guarantor (other
than the Borrower) shall be sold pursuant to any Loan Document to satisfy any
Obligation owed to the Lender and such other Guarantor (the “Claiming
Guarantor”) shall not have been fully indemnified by the Borrower as provided in
Section 2.01 hereof, the Contributing Guarantor shall indemnify the Claiming
Guarantor in an amount equal to the amount of such payment or the greater of the
book value or the fair market value of such assets, as applicable, in each case
multiplied by a fraction of which the numerator shall be the net worth of such
Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor subsequently becoming a party hereto, the date of the joinder of
such Guarantor hereto). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 2.02 shall be

 

5

--------------------------------------------------------------------------------



 

subrogated to the rights of such Claiming Guarantor under Section 2.01 hereof to
the extent of such payment.

 

Section 2.03.         Subordination. (a) Notwithstanding any provision of this
Guaranty to the contrary, all rights of the Guarantors under Sections 2.01 and
2.02 hereof and all other rights of indemnity, contribution or subrogation of
the Guarantors under applicable law or otherwise shall be fully subordinated to
the payment in full in cash or immediately available funds of the Obligations
until such time as this Guaranty has been terminated in accordance with the
terms hereof. No failure on the part of the Borrower or any Guarantor to make
the payments required by Sections 2.01 and 2.02 hereof (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of the Borrower with respect to the Obligations or
any Guarantor with respect to its obligations hereunder, and the Borrower shall
remain liable for the full amount of the Obligations and each Guarantor shall
remain liable for the full amount of its obligations hereunder.

 

The Borrower and each Guarantor hereby agree that all Indebtedness and other
monetary obligations owed by it to the Borrower, any other Guarantor or any
Subsidiary shall be fully subordinated to the payment in full in cash or
immediately available funds of the Obligations, until such time as this Guaranty
has been terminated in accordance with the terms hereof.

 

ARTICLE III

 

MISCELLANEOUS

 

Section 3.01.         Notices. All communications and notices hereunder shall
(except as otherwise permitted herein) be in writing and given as provided in
Section 10 of the Credit Agreement.

 

Section 3.02.         Limitation By Law. All rights, remedies and powers
provided in this Guaranty may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Guaranty are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Guaranty invalid, unenforceable, in
whole or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.

 

Section 3.03.         Counterparts. This Guaranty may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, is an original, and all taken together,
constitute one agreement.

 

Section 3.04.         Successors and Assigns. This Guaranty binds and is for the
benefit of the successors and permitted assigns of each party.  No Guarantor may
assign this Guaranty or any rights or obligations under it without Lender’s
prior written consent (which may be granted or withheld in Lender’s
discretion).  Lender has the right to sell, transfer, assign, negotiate, or
grant participation in all or any part of, or any interest in, Lender’s
obligations, rights, and benefits under this Guaranty and the other Loan
Documents, subject to Sections 12.1 and 12.2  of the Credit Agreement (including
any consent rights of the Borrower thereunder).

 

6

--------------------------------------------------------------------------------



 

Section 3.05.         CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER. THE PROVISIONS
OF SECTION 11 OF THE CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AND
APPLY MUTATIS MUTANDIS.

 

Section 3.06.         Severability. Each provision of this Guaranty is severable
from every other provision in determining the enforceability of any provision.

 

Section 3.07.         Counterparts. This Guaranty may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, is an original, and all taken together,
constitute one agreement. Delivery of an executed counterpart to this Guaranty
by facsimile or other electronic transmission (including “.pdf” or “.tif”) shall
be as effective as delivery of a manually signed original.

 

Section 3.08.         Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Guaranty and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Guaranty.

 

Section 3.09.         Termination. This Guaranty, the guarantees made herein and
all other interests granted hereby shall terminate and be released automatically
when all Obligations (other than contingent indemnification and reimbursement
obligations that are not yet due and payable and for which no claim has been
asserted) have been paid in full in cash or immediately available funds and the
Lender has no further commitment to extend credit under the Credit Agreement. 
In connection with any such termination or release, Lender shall execute and
deliver to Borrower, at Borrower’s expense, all documents reasonably requested
to evidence such termination or release.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty as of
the day and year first above written.

 

 

AEGERION PHARMACEUTICALS HOLDINGS, INC., as Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------



 

 

NOVELION THERAPEUTICS INC., as Lender

 

 

 

 

By:

 

 

 

Name

 

 

Title

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------



 

ANNEX D

 

Certain Definitions

 

“Permitted Designated Licensing Transaction” means the sale, license or other
transfer to a third party of rights to and in Juxtapid; provided, the aggregate
“Net Cash Proceeds” (as defined in the Bridge Credit Agreement) received at the
closing of such transaction shall be no less than $20,000,000.

 

“Permitted Designated Licensing Transaction Amount” means the amount permitted
to be delivered to Lender pursuant to Section 7.05 of the Bridge Credit
Agreement in accordance with Section 1.01 thereof, as in effect on the First
Amendment Effective Date, from the “Net Cash Proceeds” (as defined in the Bridge
Credit Agreement) of the Permitted Designated Licensing Transaction; provided,
that such “Net Cash Proceeds” received from any Permitted Designated Licensing
Transaction in excess of $15,000,000 shall be applied to prepay (x) “New Money
Loans” (as defined in the Bridge Credit Agreement) and (y) the portion of the
Term Loans that the Bridge Lenders agree not to challenge pursuant to the Bridge
Subordination Agreement, on a 58% and 42% basis, respectively.

 

“Certain Proceeds Reinvestment Budget” means a budget approved by the “Required
Lenders” (as defined in the Bridge Credit Agreement) detailing the use of up to
$12,000,000 of retained sale proceeds with respect to the “Disposition” (as
defined in the Bridge Credit Agreement) under Section 7.05(i) of the Bridge
Credit Agreement.

 

--------------------------------------------------------------------------------



 

ANNEX E

 

FORM OF
COMPLIANCE CERTIFICATE

 

To:                             Novelion Therapeutics Inc.

c/o Norton Rose Fulbright

1800 - 510 West Georgia Street, Vancouver, BC V6B 0M3 Canada

Attn: Ben Harshbarger, General Counsel

Email: ben.harshbarger@novelion.com

 

Ladies and Gentlemen:

 

This Compliance Certificate is being delivered pursuant to Section 6.2(d) of the
Amended and Restated Loan and Security Agreement dated as of March 15, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) among Aegerion Pharmaceuticals, Inc. (the “Borrower”),
Novelion Therapeutics Inc., corporation incorporated under the laws of British
Columbia (“Lender”).  All capitalized terms used and not defined herein have the
meanings ascribed thereto in the Loan Agreement.

 

(a)                                 This Certificate is delivered in conjunction
with [the unaudited internally prepared balance sheet and related unaudited
internally prepared consolidated statements of income or operations and cash
flows of the Borrower and its Subsidiaries for the fiscal quarter of the
Borrower ended as of [     ] (the “Financials Date”).  Such financial statements
fairly present, in all material respects, the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject to year-end adjustments.][internally prepared financial
statements consisting of a consolidated balance sheet and income statement and
cash flows covering the operations of the Borrower and its Subsidiaries for the
fiscal year of the Borrower ended as of [     ] (the “Financials Date”). Such
financial statements were prepared in a manner consistent with GAAP and with
prior practices, and is complete and correct in all material respects, subject
to normal year-end adjustments that, in the aggregate, are not material to the
Borrower’s business operations.]

 

(b)                                 The Borrower hereby certifies, represents
and warrants that, as of the Financials Date and the date hereof, no Event of
Default has occurred and is continuing [other than as follows:].

 

(c)                                  [Attached hereto as Annex I is a supplement
to Sections 3 and 4(b) and Schedules II, III and IV of the Perfection
Certificate, updating the information set forth in Sections 3 and 4(b) and
Schedules II and III of the Perfection Certificate as of the date hereof.][The
Borrower hereby certifies, represents and warrants that there has been no
material change in the information set forth in Sections 3 and 4(b) and
Schedules II and III of the Perfection Certificate since the First Amendment
Effective Date or the latest supplement to Sections 3 and 4(b) and Schedules
II, III and IV of the Perfection Certificate delivered to the Lender.]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Compliance Certificate to be
executed and delivered by a duly authorized Responsible Officer on this [   ]
day of [      ], 20[  ].

 

 

AEGERION PHARMACEUTICALS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------